



Exhibit 10.1
TERRA CAPITAL MARKETS, LLC
SECOND AMENDED AND RESTATED
DEALER MANAGER AGREEMENT
September 30, 2017
Terra Capital Markets, LLC
805 Third Avenue, 8th Floor
New York, New York 10022
RE:    TERRA INCOME FUND 6, INC.
Ladies and Gentlemen:
Terra Income Fund 6, Inc. (the “Company”) is a Maryland corporation that is a
non-diversified, closed-end management investment company that has elected to be
regulated as a business development company, or BDC, under the Investment
Company Act of 1940, as amended (the “1940 Act”) and that intends to elect to be
treated for federal income tax purposes, and qualify annually thereafter, as a
regulated investment company, or RIC, under Subchapter M of the Internal Revenue
Code of 1986, as amended (the “Code”). The Company is offering up to 80,000,000
shares of common stock, $.001 par value per share (the “Shares”), for a purchase
price of $10.90 per Share (subject in certain circumstances to discounts based
upon the volume of shares purchased and for certain categories of purchasers),
in the offering (the “Offering”), and Shares to be offered for a purchase price
per Share of 95% of the price that Shares are sold in the Offering (as defined
below) at the semi-monthly closing immediately following the distribution
payment date, as described in the Prospectus (as defined below) for issuance
through the Company’s distribution reinvestment program (the “DRIP” and together
with the Offering, the “Offering”), all upon the other terms and subject to the
conditions set forth in the Prospectus (as defined in Section 1(a)). The Company
has reserved the right to reallocate the Shares offered in the Offering between
the DRIP and the Offering.
Upon the terms and subject to the conditions contained in this Second Amended
and Restated Dealer Manager Agreement (this “Agreement”), the Company hereby
appoints Terra Capital Markets, LLC, a Delaware limited liability company (the
“Dealer Manager”), to act as the exclusive dealer manager for the Offering, and
the Dealer Manager desires to accept such engagement. This Agreement amends and
restates the previous Dealer Manager Agreement dated April 20, 2015, by and
among Company, the Dealer Manager and Terra Income Advisors, LLC, the Company’s
registered investment adviser (the “Advisor”).
1.
Representations and Warranties of the Company and the Advisor. The Company and
the Advisor hereby represent, warrant and agree during the term of this
Agreement as follows:

(a)
Registration Statement and Prospectus. In connection with the Offering, the
Company has prepared and filed with the Securities and Exchange Commission (the
“Commission”) a registration statement (File No. 333-202399) on Form N-2 for the
registration of the Shares under the Securities Act of 1933, as amended (the
“Securities Act”), and the rules and regulations of the Commission promulgated
thereunder (the “Securities Act Rules and Regulations”); one or more amendments
to such registration statement have been or may be so prepared and filed. The
registration statement on Form N-2 and the prospectus contained therein, as
finally amended on April 20, 2015, the date the registration statement is
declared effective by the Commission (the “Effective Date”) are respectively
hereinafter referred to as the “Registration Statement” and the “Prospectus”,
except that:



1

--------------------------------------------------------------------------------




(i)
if the Company files a post-effective amendment to such registration statement,
then the term “Registration Statement” shall, from and after the declaration of
the effectiveness of such post-effective amendment by the Commission, refer to
such registration statement as amended by such post-effective amendment, and the
term “Prospectus” shall refer to the amended prospectus then on file with the
Commission; and

(ii)
if the prospectus filed by the Company pursuant to Rule 497 of the Securities
Act Rules and Regulations shall differ from the prospectus on file at the time
the Registration Statement or the most recent post-effective amendment thereto,
if any, shall have become effective, then the term “Prospectus” shall refer to
such prospectus filed pursuant to Rule 497 from and after the date on which it
shall have been filed. As used herein, the terms “Registration Statement,”
“preliminary Prospectus” and “Prospectus” shall include the documents, if any,
incorporated by reference therein.

The term “preliminary Prospectus” as used herein shall mean a preliminary
prospectus related to the Shares as contemplated by Rule 430 or Rule 430A of the
Securities Act Rules and Regulations included at any time as part of the
Registration Statement. As used herein, the term “Effective Date” also shall
refer to the effective date of each post-effective amendment to the Registration
Statement, unless the context otherwise requires.
(b)
Documents Incorporated by Reference. The documents incorporated or deemed to be
incorporated by reference in the Prospectus, at the time they are hereafter
filed with the Commission, will comply in all material respects with the
requirements of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”) and the rules and regulations promulgated thereunder (the “Exchange Act
Rules and Regulations”), and, when read together with the other information in
the Prospectus, at the time the Registration Statement became effective and as
of the applicable Effective Date of each post-effective amendment to the
Registration Statement, did not and will not include an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading.

(c)
Compliance with the Securities Act. During the term of this Agreement:

(i)
the Registration Statement, the Prospectus and any amendments or supplements
thereto have complied, and will comply, in all material respects with the
Securities Act, the Securities Act Rules and Regulations, the Exchange Act and
the Exchange Act Rules and Regulations; and

(ii)
the Registration Statement does not, and any amendment thereto will not, in each
case as of the applicable Effective Date, include any untrue statement of
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading and the Prospectus does not, and any
amendment or supplement thereto will not, as of the applicable filing date,
include any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances under which they are made, not misleading;
provided, however, that the foregoing provisions of this Section 1(c) will not
extend to any statements contained in or omitted from the Registration Statement
or the Prospectus that are based upon information furnished to the Company by
the Dealer Manager expressly for use in the Registration Statement or
Prospectus.

(d)
Securities Matters. There has not been:



2

--------------------------------------------------------------------------------




(i)
any request by the Commission for any further amendment to the Registration
Statement or the Prospectus or for any additional information;

(ii)
any issuance by the Commission of any stop order suspending the effectiveness of
the Registration Statement or the institution or, to the Company’s knowledge,
threat of any proceeding for that purpose; or

(iii)
any notification with respect to the suspension of the qualification of the
Shares for sale in any jurisdiction or any initiation or, to the Company’s
knowledge, threat of any proceeding for such purpose.

The Company is in compliance in all material respects with all federal and state
securities laws, rules and regulations applicable to it and its activities,
including, without limitation, with respect to the Offering and the sale of the
Shares.
(e)
Corporate Status and Good Standing. The Company is a corporation duly organized
and validly existing under the laws of the State of Maryland and is in good
standing with the State Department of Assessments and Taxation of Maryland, with
all requisite power and authority to enter into this Agreement and to carry out
its obligations hereunder.

(f)
Authorization of Agreement. This Agreement is duly and validly authorized,
executed and delivered by or on behalf of the Company and, assuming due
authorization, execution and delivery of this Agreement by the Dealer Manager,
will constitute a valid and legally binding agreement of the Company enforceable
in accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws of the
United States, any state or any political subdivision thereof which affect
creditors’ rights generally or by equitable principles relating to the
availability of remedies or except to the extent that the enforceability of the
indemnity and contribution provisions contained in this Agreement may be limited
under applicable securities laws.

The execution and delivery of this Agreement and the performance of this
Agreement, the consummation of the transactions contemplated herein and the
fulfillment of the terms hereof, do not and will not conflict with, or result in
a breach of any of the terms and provisions of, or constitute a default under:
(i)
the Company’s or any of its subsidiaries’ charter, bylaws, or other
organizational documents, as the case may be;

(ii)
any material indenture, mortgage, deed of trust, voting trust agreement, note,
lease or other material agreement or instrument to which the Company or any of
its subsidiaries is a party or by which the Company or any of its subsidiaries
or any of their properties is bound; or

(iii)
any statute, rule or regulation or order of any court or other governmental
agency or body having jurisdiction over the Company, any of its subsidiaries or
any of their properties, except in the case of clause (ii) or (iii), for such
conflicts, breaches or defaults that would not, individually or in the
aggregate, result in a Company MAE (as defined below in this Section 1(f)).

No consent, approval, authorization or order of any court or other governmental
agency or body has been or is required for the performance of this Agreement or
for the consummation by the Company of any of the transactions contemplated
hereby (except as have been obtained under the Securities Act, the Exchange Act,
from the Financial Industry Regulatory Authority, Inc. (“FINRA”) or as may be
required under state securities or applicable blue sky laws in connection


3

--------------------------------------------------------------------------------




with the offer and sale of the Shares or under the laws of states in which the
Company may own real properties in connection with its qualification to transact
business in such states or as may be required by subsequent events which may
occur). Neither the Company nor any of its subsidiaries is in violation of its
charter, bylaws or other organizational documents, as the case may be.
As used in this Agreement, “Company MAE” means any event, circumstance,
occurrence, fact, condition, change or effect, individually or in the aggregate,
that is materially adverse to (A) the condition, financial or otherwise,
earnings or business of the Company and its subsidiaries considered as one
enterprise, or (B) the ability of the Company to perform its obligations under
this Agreement or the validity or enforceability of this Agreement or the
Shares.
(g)
Actions or Proceedings. As of the initial Effective Date, there are no actions,
suits or proceedings against, or investigations of, the Company or its
subsidiaries pending before any court, arbitrator, administrative agency or
other tribunal:

(i)
asserting the invalidity of this Agreement;

(ii)
seeking to prevent the issuance of the Shares or the consummation of any of the
transactions contemplated by this Agreement;

(iii)
that would materially and adversely affect the performance by the Company of its
obligations under or the validity or enforceability of, this Agreement or the
Shares;

(iv)
that would result in a Company MAE; or

(v)
seeking to affect adversely the federal income tax attributes of the Shares
except as described in the Prospectus.

The Company promptly will give notice to the Dealer Manager of the occurrence of
any action, suit, proceeding or investigation of the type referred to above
arising or occurring on or after the initial Effective Date.
(h)
[Reserved.]

(i)
Sales Literature. Any supplemental sales literature or advertisement (including,
without limitation any “broker-dealer use only” or institutional material),
regardless of how labeled or described, used in addition to the Prospectus in
connection with the Offering which previously has been, or hereafter is,
furnished or approved by the Company (collectively, “Approved Sales
Literature”), shall, to the extent required, be filed with and approved by the
appropriate securities agencies and bodies, provided that the Dealer Manager
will make all FINRA filings, to the extent required. To the knowledge of the
Company, any and all Approved Sales Literature did not or will not at the time
provided for use include any untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading.

(j)
Authorization of Shares. The Shares have been duly authorized and, upon payment
therefor as provided in this Agreement and the Prospectus, will be validly
issued, fully paid and nonassessable and will conform to the description thereof
contained in the Prospectus.

(k)
Taxes. Any taxes, fees and other governmental charges in connection with the
execution and delivery of this Agreement or the execution, delivery and sale of
the Shares have been or will be paid when due.



4

--------------------------------------------------------------------------------




(l)
Tax Returns. The Company has filed or will file all material federal, state and
foreign income tax returns required to be filed by or on behalf of the Company
on or before the due dates therefor (taking into account all extensions of time
to file) and has paid or provided for the payment of all such material taxes
except those being contested in good faith, indicated by such tax returns and
all assessments received by the Company to the extent that such taxes or
assessments have become due.

(m)
Regulated Investment Company Qualifications. The Company intends to make a
timely election to be subject to tax as a Regulated Investment Company (“RIC”)
pursuant to Subchapter M of the Code for its taxable year ended December 31,
2015, or the first year during which the Company begins material operations.
Commencing with its taxable year ended December 31, 2015, the Company has been
organized in conformity with the requirements for qualification as a RIC under
the Code, and its current and proposed method of operation as described in the
Registration Statement and the Prospectus will enable it to continue to meet the
requirements for qualification and taxation as a RIC under the Code.

(n)
Independent Registered Public Accounting Firm. The accountants who have
certified certain financial statements appearing in the Prospectus are an
independent registered public accounting firm within the meaning of the
Securities Act and the Securities Act Rules and Regulations. Such accountants
have not been engaged by the Company to perform any “prohibited activities” (as
defined in Section 10A of the Exchange Act).

(o)
Preparation of the Financial Statements. The financial statements filed with the
Commission as a part of the Registration Statement and included in the
Prospectus present fairly the consolidated financial position of the Company and
its subsidiaries as of and at the dates indicated and the results of their
operations and cash flows for the periods specified. Such financial statements
have been prepared in conformity with generally accepted accounting principles
as applied in the United States applied on a consistent basis throughout the
periods involved, except as may be expressly stated in the related notes
thereto.

(p)
Material Adverse Change. Since the respective dates as of which information is
given in the Registration Statement and the Prospectus, except as may otherwise
be stated therein or contemplated thereby, there has not occurred a Company MAE,
whether or not arising in the ordinary course of business.

(q)
Government Permits. The Company and its subsidiaries possess such certificates,
authorities or permits issued by the appropriate state, federal or foreign
regulatory agencies or bodies necessary to conduct the business now operated by
them, other than those the failure to possess or own would not have,
individually or in the aggregate, a Company MAE. Neither the Company nor any of
its subsidiaries has received any notice of proceedings relating to the
revocation or modification of any such certificate, authority or permit which,
individually or in the aggregate, if the subject of an unfavorable decision,
ruling or finding, would result in a Company MAE.

(r)
Advisor; Advisory Agreement.

(i)
The Advisor is a limited liability company duly formed and validly existing
under the laws of the State of Delaware, with all requisite power and authority
to enter into this Agreement and to carry out its obligations hereunder.

(ii)
Each of this Agreement and the Advisory Agreement is duly and validly
authorized, executed and delivered by or on behalf of the Advisor and, assuming
due authorization, execution and delivery of this Agreement by the Dealer
Manager, will constitute a valid and binding agreement of the Advisor
enforceable in accordance with its terms, except as such enforceability may be
limited by bankruptcy, insolvency, reorganization,



5

--------------------------------------------------------------------------------




moratorium or other similar laws of the United States, any state or any
political subdivision thereof which affect creditors’ rights generally or by
equitable principles relating to the availability of remedies or except to the
extent that the enforceability of the indemnity and contribution provisions
contained in this Agreement may be limited under applicable securities laws.
(iii)
The execution and delivery of each of this Agreement and the Advisory Agreement
and the performance hereunder and thereunder by the Advisor do not and will not
conflict with, or result in a breach of any of the terms and provisions of, or
constitute a default under: (i) the Advisor’s or any of its subsidiaries’
charter or bylaws, or other organizational documents; (ii) any material
indenture, mortgage, stockholders agreement, note, lease or other material
agreement or instrument to which the Advisor or any of its subsidiaries is a
party or by which the Advisor or any of its subsidiaries or any of their
properties is bound except, for purposes of this clause (ii) only, for such
conflicts, breaches or defaults that could not reasonably be expected to have or
result in, individually or in the aggregate, (A) a material adverse effect on
the condition, financial or otherwise, earnings or business of the Advisor, or
(B) a Company MAE; or (iii) any statute, rule or regulation or order of any
court or other governmental agency or body having jurisdiction over the Advisor
or any of its properties. No consent, approval, authorization or order of any
court or other governmental agency or body has been obtained nor is required for
the performance of the Advisory Agreement by the Advisor. The Advisor is not in
violation of its limited liability company agreement or other organizational
documents.

(iv)
There is no action, suit, proceeding, inquiry or investigation before or brought
by any court or governmental agency or body, domestic or foreign, now pending,
against or affecting the Advisor.

(v)
The Advisor possesses such certificates, authorities or permits issued by the
appropriate state, federal or foreign regulatory agencies or bodies necessary to
conduct the business now operated by it, other than those which the failure to
possess or own would not have or result in, individually or in the aggregate,
(A) a material adverse effect on the condition, financial or otherwise,
earnings, or business of the Advisor, (B) a Company MAE, or (C) a material
adverse effect on the performance of the services under the Advisory Agreement
by the Advisor, and the Advisor has not received any notice of proceedings
relating to the revocation or modification of any such certificate, authority or
permit.

2.
Representations and Warranties of the Dealer Manager. The Dealer Manager
represents and warrants to the Company during the term of this Agreement that:

(a)
Organization Status. The Dealer Manager is a limited liability company duly
organized, validly existing and in good standing under the laws of the State of
Delaware, with all requisite power and authority to enter into this Agreement
and to carry out its obligations hereunder.

(b)
Authorization of Agreement. This Agreement has been duly authorized, executed
and delivered by the Dealer Manager, and assuming due authorization, execution
and delivery of this Agreement by the Company, will constitute a valid and
legally binding agreement of the Dealer Manager enforceable against the Dealer
Manager in accordance with its terms, except as enforceability may be limited by
applicable bankruptcy, insolvency or similar laws affecting the enforcement of
creditors' rights generally or by equitable principles relating to
enforceability and except that rights to indemnity and contribution hereunder
may be limited by applicable law and public policy.



6

--------------------------------------------------------------------------------




(c)
Absence of Conflict or Default. The execution and delivery of this Agreement,
the consummation of the transactions herein contemplated and compliance with the
terms of this Agreement by the Dealer Manager will not conflict with, or result
in a breach of any of the terms or provisions of, or constitute a default under:

(i)
its organizational documents;

(ii)
any material indenture, mortgage, deed of trust, voting trust agreement, note,
lease or other material agreement to which the Dealer Manager or its
subsidiaries is a party or by which it or any of its subsidiaries may be bound,
or to which any of the property or assets of the Dealer Manager is subject; or

(iii)
any statute rule, regulation, writ, injunction or decree of any government,
governmental instrumentality or court, domestic or foreign, having jurisdiction
over the Dealer Manager or its assets, properties or operations, except in the
case of clause (ii) or (iii) for such conflicts, breaches or defaults that would
not, individually or in the aggregate, have a material adverse effect on the
condition (financial or otherwise), earnings, business, properties or results of
operations of the Dealer Manager.

(d)
Broker-Dealer Registration; FINRA Membership. The Dealer Manager is, and during
the term of this Agreement will be, duly registered as a broker-dealer pursuant
to the provisions of the Exchange Act, a member in good standing of FINRA, and a
broker or dealer duly registered as such in those states where the Dealer
Manager is required to be registered in order to carry out the Offering as
contemplated by this Agreement. Moreover, the Dealer Manager’s employees and
representatives have all required licenses and registrations to act under this
Agreement. There is no provision in the Dealer Manager’s FINRA membership
agreement that would restrict the ability of the Dealer Manager to carry out the
Offering as contemplated by this Agreement.

(e)
Disclosure. The information under the caption “Plan of Distribution” in the
Prospectus, insofar as it relates to the Dealer Manager, and all other
information furnished to the Company by the Dealer Manager expressly for use in
the Registration Statement, any preliminary Prospectus or the Prospectus, does
not contain any untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading.

3.
Offering and Sale of the Shares. Upon the terms and subject to the conditions
set forth in this Agreement, the Company hereby appoints the Dealer Manager as
its agent and distributor to solicit and to retain the Selected Broker-Dealers
(as defined in Section 3(a)) to solicit subscriptions for the Shares at the
subscription price to be paid in cash. The Dealer Manager hereby accepts such
agency and exclusive distributorship and agrees to use its best efforts to sell
or cause to be sold the Shares in such quantities and to such persons in
accordance with such terms as are set forth in this Agreement, the Prospectus
and the Registration Statement.

The Dealer Manager shall do so during the period commencing on the initial
Effective Date and ending on the earliest to occur of the following: (1) the
later of (x) two years after the initial Effective Date of the Registration
Statement and (y) at the Company’s election, the date on which the Company is
permitted to extend the Offering in accordance with the rules of the Commission;
(2) the acceptance by the Company of subscriptions for 80,000,000 shares; (3)
the termination of the Offering by the Company, which the Company shall have the
right to terminate in its sole and absolute discretion at any time; (4) the
termination of the effectiveness of the Registration Statement; and (5) the
liquidation or dissolution of the Company (such period being the “Offering
Period”).
The number of Shares, if any, to be reserved for sale by each Selected
Broker-Dealer may be determined by mutual agreement, from time to time, by the
Dealer Manager and the Company. In the absence of such


7

--------------------------------------------------------------------------------




determination, the Company shall, subject to the provisions of Section 3(b),
accept Subscription Agreements based upon a first-come, first accepted
reservation or other similar method. Under no circumstances will the Dealer
Manager be obligated to underwrite or purchase any Shares for its own account
and, in soliciting purchases of Shares, the Dealer Manager shall act solely as
the Company’s agent and not as an underwriter or principal.
(a)
Selected Broker-Dealers. The Shares offered and sold through the Dealer Manager
under this Agreement shall be offered and sold only by the Dealer Manager and
other securities dealers the Dealer Manager may retain (collectively the
“Selected Broker-Dealers”); provided, however, that:

(i)
the Dealer Manager reasonably believes that all Selected Broker-Dealers are
registered with the Commission, members of FINRA and are duly licensed or
registered by the regulatory authorities in the jurisdictions in which they will
offer and sell Shares; and

(ii)
all such engagements are evidenced by written agreements, the terms and
conditions of which substantially conform to the form of Selected Broker-Dealer
Agreement substantially in the form of Exhibit A hereto (the “Selected
Broker-Dealer Agreement”).

(b)
Subscription Documents. Each person desiring to purchase Shares through the
Dealer Manager, or any other Selected Broker-Dealer, will be required to
complete and execute the subscription documents described in the Prospectus.
Checks for the purchase of Shares will be made payable to Terra Income Fund 6,
Inc. and deposited in a designated deposit account (the “Deposit Account”) of
UMB Bank, N.A., as agent for the Company (the “Escrow Agent”).

When a Selected Broker-Dealer’s internal supervisory procedures are conducted at
the site at which the Subscription Agreement and check were initially received
by the Selected Broker-Dealer from the subscriber, the Selected Broker-Dealer
shall transmit the Subscription Agreement and check to DST Systems, Inc. (the
“Transfer Agent”) by the end of the next business day following receipt of the
check and Subscription Agreement. When, pursuant to the Selected Broker-Dealer’s
internal supervisory procedures, the Selected Broker-Dealer’s final internal
supervisory procedures are conducted at a different location (the “Final Review
Office”), the Selected Broker-Dealer shall transmit the check and Subscription
Agreement to the Final Review Office by the end of the next business day
following the Selected Broker-Dealer’s receipt of the Subscription Agreement and
check. The Final Review Office will, by the end of the next business day
following its receipt of the Subscription Agreement and check, forward both the
Subscription Agreement and check to the Transfer Agent. If any Subscription
Agreement solicited by the Selected Broker-Dealer is rejected by the Dealer
Manager or the Company, then the Subscription Agreement and check will be
returned to the rejected subscriber within 10 business days from the date of
rejection.
Subject to any continuing escrow obligations imposed by certain states as
described in the Prospectus, payments for Shares shall be made payable to “Terra
Income Fund 6, Inc.” At such time, the Selected Broker-Dealer shall forward
original checks together with an original Subscription Agreement, executed and
initialed by the subscriber as provided for in the Subscription Agreement, to
Terra Income Fund 6, Inc., c/o DST Systems, Inc., at the address provided in the
Subscription Agreement.
(c)
Completed Sale. A sale of a Share shall be deemed by the Company to be completed
for purposes of Section 3(d) if and only if:

(i)
the Company or an agent of the Company has received a properly completed and
executed subscription agreement, together with payment of the full purchase
price of each purchased Share, from an investor who satisfies the applicable
suitability standards and minimum purchase requirements set forth in the
Registration Statement as



8

--------------------------------------------------------------------------------




determined by the Selected Broker-Dealer or the Dealer Manager, as applicable,
in accordance with the provisions of this Agreement;
(ii)
the Company has accepted such subscription; and

(iii)
such investor has been admitted as a shareholder of the Company.

In addition, no sale of Shares shall be completed until at least five (5)
business days after the date on which the subscriber receives a copy of the
Prospectus. The Dealer Manager hereby acknowledges and agrees that the Company,
in its sole and absolute discretion, may accept or reject any subscription, in
whole or in part, for any reason whatsoever or no reason, and no commission,
broker-dealer fee, dealer manager fee or servicing fee will be paid to the
Dealer Manager with respect to that portion of any subscription which is
rejected.
(d)
Dealer-Manager Compensation.

(i)
Subject to the volume discounts and other special circumstances described in or
otherwise provided in the “Plan of Distribution” section of the Prospectus or
this Section 3(d), the Company agrees to pay the Dealer Manager selling
commissions in the amount of three percent (3.0%) and a broker-dealer fee in the
amount of up to one percent (1.0%) (for marketing and expenses) of the selling
price of each Share for which a sale is completed from the Shares offered in the
Offering. The Company will not pay selling commissions or broker-dealer fees for
sales of Shares pursuant to the DRIP, and the Company will pay reduced selling
commissions and broker-dealer fees or may eliminate commissions or fees on
certain sales of Shares, including the reduction or elimination of selling
commissions and broker-dealer fees in accordance with, and on the terms set
forth in, the Prospectus. The Dealer Manager may re-allow up to all of the
selling commissions and broker-dealer fees, subject to federal and state
securities laws, to the Selected Broker-Dealer who sold the Shares, as described
more fully in the Selected Broker-Dealer Agreement.

(ii)
Subject to the special circumstances described in or otherwise provided in the
“Plan of Distribution” section of the Prospectus or this Section 3(d), as
compensation for acting as the dealer manager, the Company will pay the Dealer
Manager a dealer manager fee in the amount of one and one-half percent (1.5%) of
the selling price of each Share for which a sale is completed from the Shares
offered in the Offering (the “Dealer Manager Fee”). No Dealer Manager Fee will
be paid in connection with Shares sold pursuant to the DRIP.

The Dealer Manager may retain or re-allow a portion of the Dealer Manager Fee,
subject to federal and state securities laws. The Company will not be liable or
responsible to any Selected Broker-Dealer for direct payment of commissions,
which includes the broker-dealer fee, or any reallowance of the Dealer Manager
Fee to such Selected Broker-Dealer, it being the sole and exclusive
responsibility of the Dealer Manager for payment of commissions or any
reallowance of the Dealer Manager Fee to Selected Broker-Dealers.
Notwithstanding the above, the Company, in its sole discretion, either directly
or through the Escrow Agent, may act as agent of the Dealer Manager making
direct payment of commissions or reallowance of the Dealer Manager Fee to such
Selected Broker-Dealers without incurring any liability therefor.
(iii)
Subject to the special circumstances described in or otherwise provided in the
“Plan of Distribution” section of the Prospectus, this Section 3(d), or the
Terra Income Fund 6, Inc. Servicing Plan (the “Servicing Plan”), as compensation
for acting as the dealer manager, including providing certain administrative
support services, the Company will



9

--------------------------------------------------------------------------------




pay the Dealer Manager a servicing fee (which was previously referred to as a
transaction charge beginning in Post-Effective Amendment No. 3 to the Company’s
Form N-2 filed on April 20, 2016) at an annual rate of one and one-eighth
percent (1.125%) of the most recently published net asset value per Share (the
“Servicing Fee”). The Company will not pay the Servicing Fee for sales of Shares
pursuant to the DRIP. The Dealer Manager may re-allow a portion of the Servicing
Fee, subject to federal and state securities laws, to the Selected Broker-Dealer
who sold the Shares, as described more fully in the Selected Broker-Dealer
Agreement. The Company will cease paying the Servicing Fee with respect to
Shares outstanding upon the earlier of:
(A)
the date on which, in the aggregate, all underwriting compensation from whatever
source, including selling commissions, broker-dealer fees, Dealer Manager Fees
and Servicing Fees, would exceed 10.0% of the gross offering proceeds;

(B)
the date that a Share is redeemed or is no longer outstanding; or

(C)
the date, if any, on which a liquidity event of the Company occurs, as described
in the Prospectus.

Further, payment of the Servicing Fee is subject to the Company’s board of
director’s quarterly approval of the Servicing Plan and its acknowledgement of
compliance with the terms of the Servicing Plan. The terms of any Servicing Fees
to be paid from and after the date of this Agreement are governed by the terms
of the Servicing Plan, including any Servicing Fees payable for outstanding
shares. With respect to Servicing Fees payable for Shares issued prior to the
date of this Agreement, the Dealer Manager acknowledges that the Company is
unconditionally released from its prior obligation, set forth in the Amended and
Restated Dealer Manager Agreement dated April 27, 2016, to pay any unpaid
Servicing Fee unless and until the services and other terms under this Agreement
and the Servicing Plan are satisfied.
(iv)
All selling commissions, broker-dealer fees, and Dealer Manager Fees payable to
the Dealer Manager will be paid at least within ten (10) business days after the
investor subscribing for the Share is admitted as a shareholder of the Company,
in an amount equal to the selling commissions, broker-dealer fees, and Dealer
Manager Fees payable with respect to such Shares. The Dealer Manager
acknowledges that no commissions, payments or other amounts will be paid to the
Dealer Manager unless and until the gross proceeds of the Shares sold are
disbursed to the Company by the Escrow Agent.

(v)
In no event shall the total aggregate underwriting compensation payable to the
Dealer Manager and any Selected Broker-Dealers participating in the Offering,
including, but not limited to, selling commissions, broker-dealer fees, Dealer
Manager Fees and Servicing Fees exceed ten percent (10.0%) of gross offering
proceeds from the Offering in the aggregate. The Dealer Manager shall be
responsible for tracking compliance with such 10.0% underwriting compensation
limit and shall report such information to the Company. The Dealer Manager shall
repay to the Company any excess amounts received over such 10.0% underwriting
compensation limit if the Offering is abruptly terminated after receiving the
minimum amount offered by the Company pursuant to the Prospectus and before
reaching the maximum amount offered by the Company pursuant to the Prospectus.

(vi)
Notwithstanding anything to the contrary contained herein, if the Company pays
any selling commission, broker-dealer fees or Servicing Fees to the Dealer
Manager for sale by a Selected Broker-Dealer of one or more Shares and the
subscription is rescinded as to



10

--------------------------------------------------------------------------------




one or more of the Shares covered by such subscription, then the Company shall
decrease the next payment of selling commissions, broker-dealer fees, Servicing
Fees or other compensation otherwise payable to the Dealer Manager by the
Company under this Agreement by an amount equal to the commission, broker-dealer
fee and Servicing Fee rate established in this Section 3(d), multiplied by the
number of Shares as to which the subscription is rescinded. If no payment of
selling commissions, broker-dealer fees, Servicing Fees or other compensation is
due to the Dealer Manager after such withdrawal occurs, then the Dealer Manager
shall pay the amount specified in the preceding sentence to the Company within a
reasonable period of time not to exceed thirty (30) days following receipt of
notice by the Dealer Manager from the Company stating the amount owed as a
result of rescinded subscriptions.
(vii)
Subject to the limitations imposed by the 1940 Act and applicable regulatory
guidance, the Dealer Manager may agree to waive, in whole or in part, the
selling commissions, broker-dealer fees, Dealer Manager Fees and Servicing Fees
that it would otherwise be entitled to receive.

(e)
Reasonable Bona Fide Due Diligence and Company Expenses. In addition to any
payments to the Dealer Manager pursuant to Section 3(d), the Company shall
reimburse the Dealer Manager or any Selected Broker-Dealer for reasonable bona
fide due diligence expenses incurred by the Dealer Manager or any Selected
Broker-Dealer to the extent permitted pursuant to the rules and regulations of
FINRA, provided, however, that no due diligence expenses shall be reimbursed by
the Company pursuant to this Section 3(e) which would cause the aggregate of all
of the Company’s expenses described in Section 3(f) and compensation paid to the
Dealer Manager and any Selected Broker-Dealer pursuant to Section 3(d) to exceed
15% of the gross proceeds from the sale of the Shares. Also, the Company shall
only reimburse the Dealer Manager or any Selected Broker-Dealer for such
approved bona fide due diligence expenses to the extent such expenses have
actually been incurred and are supported by detailed and itemized invoice(s)
provided to the Company. In addition to payment of the Company expenses, the
Company shall reimburse the Dealer Manager as provided in the Prospectus for
certain costs and expenses incident to the Offering, to the extent permitted
pursuant to prevailing rules and regulations of FINRA; provided, however, that,
no costs and expenses shall be reimbursed by the Company as provided herein
which would cause the total underwriting compensation paid in connection with
the Offering to exceed 10.0% of the gross proceeds from the sale of the Shares,
excluding reimbursement of bona fide due diligence expenses as provided herein.

(f)
Certain Advances to Dealer Manager. The parties hereto acknowledge that prior to
the initial Effective Date, the Company may have paid to the Dealer Manager
advances of monies against out-of-pocket accountable expenses actually
anticipated to be incurred by the Dealer Manager in connection with the Offering
(other than reasonable bona fide due diligence expenses). Such advances, if any,
shall be credited against such portion of the Dealer Manager Fee payable
pursuant to Section 3(d) that is retained by the Dealer Manager and not
re-allowed until the full amount of such advances is offset. Such advances are
not intended to be in addition to the compensation set forth in Section 3(d) and
any and all monies advanced that are not utilized for out-of-pocket accountable
expenses actually incurred by the Dealer Manager in connection with the Offering
(other than reasonable bona fide due diligence expenses) shall be reimbursed by
the Dealer Manager to the Company.

4.
Conditions to the Dealer Manager’s Obligations. The Dealer Manager’s obligations
hereunder shall be subject to the following terms and conditions and if all such
conditions are not satisfied or waived by the Dealer Manager on or before the
initial Effective Date or at any time thereafter until the Termination Date (as
defined in Section 10(a)), then no funds shall be released (1) from the Deposit
Account if the Dealer Manager provides notice to this effect to the Company and
the Escrow Agent, and (2) from the Deposit Account if the Dealer Manager
provides notice to this effect to the Company and the Escrow Agent:



11

--------------------------------------------------------------------------------




(a)
The representations and warranties on the part of the Company contained in this
Agreement hereof shall be true and correct in all material respects and the
Company shall have complied with its covenants, agreements and obligations
contained in this Agreement in all material respects.

(b)
The Registration Statement shall have become effective and no stop order
suspending the effectiveness of the Registration Statement shall have been
issued by the Commission and, to the best knowledge of the Company, no
proceedings for that purpose shall have been instituted or threatened by the
Commission; and any request by the Commission for additional information (to be
included in the Registration Statement or Prospectus or otherwise) shall have
been complied with to the reasonable satisfaction of the Dealer Manager.

(c)
The Registration Statement and the Prospectus, and any amendment or any
supplement thereto, shall not contain any untrue statement of material fact, or
omit to state a material fact that is required to be stated therein or is
necessary to make the statements therein not misleading.

5.
Covenants of the Company and the Advisor. The Company and the Advisor covenant
and agree with the Dealer Manager as follows:

(a)
Registration Statement. The Company will use its best efforts to:

(i)
cause the Registration Statement and any subsequent amendments thereto to become
effective as promptly as possible; and

(ii)
on an ongoing basis, maintain effective status with the Commission thereafter.

The Company will furnish a copy of any proposed amendment or supplement of the
Registration Statement or the Prospectus to the Dealer Manager. The Company will
comply in all material respects with all federal and state securities laws,
rules and regulations which are required to be complied with in order to permit
the continuance of offers and sales of the Shares in accordance with the
provisions hereof and of the Prospectus.
(b)
Commission Orders. If the Commission shall issue any stop order or any other
order preventing or suspending the use of the Prospectus, or shall institute any
proceedings for that purpose, then the Company will promptly notify the Dealer
Manager and use its best efforts to prevent the issuance of any such order and,
if any such order is issued, to use its best efforts to obtain the removal
thereof as promptly as possible.

(c)
Blue Sky Qualifications. The Company will use its best efforts to qualify the
Shares for offering and sale under the securities or blue sky laws of such
jurisdictions as the Dealer Manager and the Company shall mutually agree upon
and to make such applications, file such documents and furnish such information
as may be reasonably required for that purpose. The Company will, at the Dealer
Manager’s request, furnish the Dealer Manager with a copy of such papers filed
by the Company in connection with any such qualification. The Company will
promptly advise the Dealer Manager of the issuance by such securities
administrators of any stop order preventing or suspending the use of the
Prospectus or of the institution of any proceedings for that purpose, and will
use its best efforts to prevent the issuance of any such order and if any such
order is issued, to use its best efforts to obtain the removal thereof as
promptly as possible. The Company will furnish the Dealer Manager with a blue
sky survey dated as of the initial Effective Date, which will be supplemented to
reflect changes or additions to the information disclosed in such survey.

(d)
Amendments and Supplements. If, at any time when a Prospectus relating to the
Shares is required to be delivered under the Securities Act, any event shall
have occurred to the knowledge of the Company, or the Company receives notice
from the Dealer Manager that it believes such an event has occurred, as a result
of which the Prospectus or any Approved Sales Literature as then



12

--------------------------------------------------------------------------------




amended or supplemented would include any untrue statement of a material fact,
or omit to state a material fact necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading, or if it
is necessary at any time to amend the Registration Statement or supplement the
Prospectus relating to the Shares to comply with the Securities Act, then the
Company will promptly notify the Dealer Manager thereof (unless the information
shall have been received from the Dealer Manager) and will prepare and file with
the Commission an amendment or supplement which will correct such statement or
effect such compliance to the extent required, and shall make available to the
Dealer Manager thereof sufficient copies for its own use and/or distribution to
the Selected Broker-Dealers.
(e)
Requests from Commission. The Company will promptly advise the Dealer Manager of
any request made by the Commission or a state securities administrator that the
Company amend the Registration Statement, supplement the Prospectus or provide
additional information.

(f)
Copies of Registration Statement. The Company will furnish the Dealer Manager
with one signed copy of the Registration Statement, including its exhibits, and
such additional copies of the Registration Statement, without exhibits, and the
Prospectus and all amendments and supplements thereto, which are finally
approved by the Commission, as the Dealer Manager may reasonably request for
sale of the Shares.

(g)
Qualification to Transact Business. The Company will take all steps necessary to
ensure that at all times the Company will validly exist as a Maryland
corporation and will be qualified to do business in all jurisdictions in which
the conduct of its business requires such qualification and where such
qualification is required under local law.

(h)
Authority to Perform Agreements. The Company undertakes to obtain all consents,
approvals, authorizations or orders of any court or governmental agency or body
which are required for the Company’s performance of this Agreement and under the
Articles of Amendment and Restatement in the form included as exhibits to the
Registration Statement (as the same may be amended, supplemented or otherwise
modified from time to time, the “Company’s Charter”) and bylaws for the
consummation of the transactions contemplated hereby and thereby, respectively,
or the conducting by the Company of the business described in the Prospectus.

(i)
Sales Literature. The Company will furnish to the Dealer Manager as promptly as
shall be practicable upon request any Approved Sales Literature (provided that
the use of said material has been first approved for use to the extent required
by all appropriate regulatory agencies). Any supplemental sales literature or
advertisement, regardless of how labeled or described, used in addition to the
Prospectus in connection with the Offering which is furnished or approved by the
Company (including, without limitation, Approved Sales Literature) shall, to the
extent required, be filed with and, to the extent required, approved by the
appropriate securities agencies and bodies, provided that the Dealer Manager
will make all FINRA filings, to the extent required. The Company agrees to
prepare sales literature reasonably requested by the Dealer Manager in
connection with the Offering. The Company and the Dealer Manager agree that all
sales literature developed in connection with the Offering shall be the property
of the Company and the Company shall have control of all such sales literature.
Each of the Company and the Advisor will not (and will cause its affiliates to
not): (1) show or give to any investor or prospective investor or reproduce any
material or writing that is marked “broker-dealer use only,” “institutional” or
otherwise bearing a legend denoting that it is not to be used in connection with
the sale of Shares to members of the public; and (2) show or give to any
investor or prospective investor in a particular jurisdiction any material or
writing if such material bears a legend denoting that it is not to be used in
connection with the sale of Shares to members of the public in such
jurisdiction.

(j)
Use of Proceeds. The Company intends to apply the proceeds from the sale of the
Shares substantially as set forth in the Prospectus.



13

--------------------------------------------------------------------------------




(k)
Customer Information. The Company shall, when applicable:

(i)
abide by and comply with (A) the privacy standards and requirements of the
Gramm-Leach-Bliley Act of 1999 (the “GLB Act”) and applicable regulations
promulgated thereunder, (B) the privacy standards and requirements of any other
applicable federal or state law, including but not limited to, the Fair Credit
Reporting Act (“FCRA”), and (C) its own internal privacy policies and
procedures, each as may be amended from time to time;

(ii)
refrain from the use or disclosure of nonpublic personal information (as defined
under the GLB Act) of all customers who have opted out of such disclosures
except as necessary to service the customers or as otherwise necessary or
required by the Company’s Charter or applicable law;

(iii)
except as expressly permitted under the FCRA, the Dealer Manager and the Company
shall not disclose any information that would be considered a “consumer report”
under the FCRA; and

(iv)
determine which customers have opted out of the disclosure of nonpublic personal
information by periodically reviewing and, if necessary, retrieving an
aggregated list of such customers from the Selected Broker-Dealers (the “List”)
to identify customers that have exercised their opt-out rights. If either party
uses or discloses nonpublic personal information of any customer for purposes
other than servicing the customer, or as otherwise required by the Company’s
Charter or applicable law, that party will consult the List to determine whether
the affected customer has exercised his or her opt-out rights. Each party
understands that it is prohibited from using or disclosing any nonpublic
personal information of any customer that is identified on the List as having
opted out of such disclosures, for purposes other than servicing the customer,
or as otherwise required by the Company’s Charter or applicable law.

(l)
Dealer Manager’s Review of Proposed Amendments and Supplements. Prior to
amending or supplementing the Registration Statement, any preliminary prospectus
or the Prospectus (including any amendment or supplement through incorporation
of any report filed under the Exchange Act), the Company shall furnish to the
Dealer Manager for review, a reasonable amount of time prior to the proposed
time of filing or use thereof, a copy of each such proposed amendment or
supplement, and the Company shall not file or use any such proposed amendment or
supplement without the Dealer Manager’s consent, which consent shall not be
unreasonably withheld or delayed.

(m)
Certain Payments. Without the prior consent of the Dealer Manager, none of the
Company, the Advisor or any of their respective affiliates will make any payment
(cash or non-cash) to any associated person or registered representative of the
Dealer Manager.

(n)
Regulatory Filings. Notwithstanding anything herein to the contrary, the Company
shall provide the Dealer Manager with a copy of any notice, filing, application,
registration, document, correspondence or other information that the Company
delivers, makes or files with any governmental authority or agency (federal,
state or otherwise) or with FINRA in connection with the Offering, this
Agreement or any of the transactions completed hereby.

6.
Covenants of the Dealer Manager. The Dealer Manager covenants and agrees with
the Company as follows:

(a)
Compliance with Laws. With respect to the Dealer Manager’s participation and the
participation by each Selected Broker-Dealer in the offer and sale of the Shares
(including, without limitation,



14

--------------------------------------------------------------------------------




any resales and transfers of Shares), the Dealer Manager agrees, and each
Selected Broker-Dealer in its Selected Broker-Dealer Agreement will agree, to
comply in all material respects with all applicable requirements of the
Securities Act, the Securities Act Rules and Regulations, the Exchange Act, the
Exchange Act Rules and Regulations and all other federal regulations applicable
to the Offering, the sale of Shares and with all applicable state securities or
blue sky laws, and the rules of FINRA applicable to the Offering, from time to
time in effect, specifically including, but not in any way limited to, NASD
Conduct Rule 2340 (Customer Account Statements) and FINRA Rules 2040 (Payments
to Unregistered Persons), 2111 (Suitability), 2310 (Direct Participation
Programs), 5130 (Restrictions on the Purchase and Sale of Initial Equity Public
Offerings), and 5141 (Sale of Securities in a Fixed Price Offering), and the
provisions of Article III.C. of the Omnibus Guidelines of the North American
Securities Administrators Association, as revised and amended on May 7, 2007 and
as the same may be further revised and amended related to the sale of business
development companies (the “NASAA Guidelines”). The Dealer Manager will not
offer the Shares for sale in any jurisdiction unless and until it has been
advised that the Shares are either registered in accordance with, or exempt
from, the securities and other laws applicable thereto.
In addition, the Dealer Manager shall, in accordance with applicable law or as
prescribed by any state securities administrator, provide, or require in the
Selected Broker-Dealer Agreement that the Selected Broker-Dealer shall provide,
to any prospective investor copies of any prescribed document which is part of
the Registration Statement and any supplements thereto during the course of the
Offering and prior to the sale. The Company may provide the Dealer Manager with
certain Approved Sales Literature to be used by the Dealer Manager and the
Selected Broker-Dealers in connection with the solicitation of purchasers of the
Shares. The Dealer Manager agrees not to deliver the Approved Sales Literature
to any person prior to the initial Effective Date. If the Dealer Manager elects
to use such Approved Sales Literature after the initial Effective Date, then the
Dealer Manager agrees that such material shall not be used by it in connection
with the solicitation of purchasers of the Shares and that it will direct
Selected Broker-Dealers not to make such use unless accompanied or preceded by
the Prospectus, as then currently in effect, and as it may be amended or
supplemented in the future.
The Dealer Manager agrees that it will not use any Approved Sales Literature
other than those provided to the Dealer Manager by the Company for use in the
Offering. All Approved Sales Literature that is prepared by the Dealer Manager
(a) will be delivered to the Company prior to use for the Company’s approval,
such approval not to be unreasonably withheld or delayed, and (b) will not
contain any untrue statement of material fact or omit to state a material fact
required to be stated therein, in light of the circumstances under which they
were made and in conjunction with the Prospectus delivered therewith, not
misleading. Prior to use, the Dealer Manager will file and obtain clearance of
the Approved Sales Literature to the extent required by applicable FINRA rules.
The Dealer Manager represents and warrants to the Company that it will not use
(i) any sales literature prepared by the Dealer Manager and not approved by the
Company, (ii) any sales literature prepared by the Company and not approved by
the Dealer Manager or (iii) any “broker-dealer use only” or institutional
materials with members of the public in connection with offers or sales of the
Shares. The use of any other sales material is expressly prohibited.
(b)
No Additional Information. In offering the Shares for sale, the Dealer Manager
shall not, and each Selected Broker-Dealer shall agree not to, give or provide
any information or make any representation other than those contained in the
Prospectus or the Approved Sales Literature. The Dealer Manager shall not (i)
show or give to any investor or prospective investor or reproduce any material
or writing that is supplied to it by the Company and marked “broker-dealer use
only,” “institutional” or otherwise bearing a legend denoting that it is not to
be used in connection with the sale of Shares to members of the public; and (ii)
show or give to any investor or prospective investor in a particular
jurisdiction any material or writing that is supplied to it by the Company if



15

--------------------------------------------------------------------------------




such material bears a legend denoting that it is not to be used in connection
with the sale of Shares to members of the public in such jurisdiction.
(c)
Sales of Shares. The Dealer Manager shall, and each Selected Broker-Dealer shall
agree to, solicit purchases of the Shares only in the jurisdictions in which the
Dealer Manager and such Selected Broker-Dealer are legally qualified to so act
and in which the Dealer Manager and each Selected Broker-Dealer have been
advised by the Company or counsel to the Company that such solicitations can be
made. Notwithstanding the foregoing, no selling commissions, broker-dealer fees,
Dealer Manager Fees, Servicing Fees or other amounts whatsoever will be paid to
the Dealer Manager as provided herein unless or until the minimum offering (as
described in the Prospectus) has been raised in the Offering and the Escrow
Agent has released the proceeds from the Deposit Account to the Company. Until
the minimum offering is obtained, investments will be held in the Deposit
Account. The Dealer Manager acknowledges and agrees that, as described in the
Prospectus, one or more jurisdictions require a higher minimum offering amount
and that such amount or amounts shall remain in escrow pending the release or
such proceeds to the Company. If the minimum offering is not obtained within the
time periods specified in the Prospectus, investments will be returned to the
investors in accordance with the Prospectus.

(d)
Subscription Agreement. The Dealer Manager will comply in all material respects
with the subscription procedures and “Plan of Distribution” set forth in the
Prospectus. Subscriptions will be submitted by the Dealer Manager and each
Selected Broker-Dealer to the Company only on the form which is included as
Appendix A to the Prospectus. The Dealer Manager understands and acknowledges,
and each Selected Broker-Dealer shall acknowledge, that the Subscription
Agreement must be executed and initialed by the subscriber and the Selected
Broker-Dealer as provided for by the Subscription Agreement.

(e)
Suitability. The Dealer Manager will offer Shares, and in its agreement with
each Selected Broker-Dealer will require that the Selected Broker-Dealer offer
Shares, only to persons that it has reasonable grounds to believe meet the
financial qualifications set forth in the Prospectus or in any suitability
letter or memorandum sent to it by the Company and will only make offers to
persons in the states in which it is advised in writing by the Company that the
Shares are qualified for sale or that such qualification is not required. In
offering Shares, the Dealer Manager will comply, and in its agreements with the
Selected Broker-Dealers, the Dealer Manager will require that the Selected
Broker-Dealers comply, with the provisions of all applicable rules and
regulations relating to suitability of investors, including without limitation
the FINRA Rules and the provisions of Article III.C. of the NASAA Guidelines.

The Dealer Manager agrees that in recommending the purchase of the Shares in the
Offering to an investor, the Dealer Manager and each person associated with the
Dealer Manager that make such recommendation shall have, and each Selected
Broker-Dealer in its Selected Broker-Dealer Agreement shall agree with respect
to investors to which it makes a recommendation shall agree that it shall have,
reasonable grounds to believe, on the basis of information obtained from the
investor concerning the investor’s investment objectives, other investments,
financial situation and needs, and any other information known by the Dealer
Manager, the person associated with the Dealer Manager or the Selected
Broker-Dealer that:
(i)
the investor is or will be in a financial position appropriate to enable the
investor to realize to a significant extent the benefits described in the
Prospectus, including the tax benefits where they are a significant aspect of
the Company;

(ii)
the investor has a fair market net worth sufficient to sustain the risks
inherent in the program, including loss of investment and lack of liquidity; and

(iii)
an investment in the Shares offered in the Offering is otherwise suitable for
the investor.



16

--------------------------------------------------------------------------------




The Dealer Manager agrees as to investors to whom it makes a recommendation with
respect to the purchase of the Shares in the Offering (and each Selected
Broker-Dealer in its Selected Broker-Dealer Agreement shall agree, with respect
to Investors to whom it makes such recommendations) to maintain in the files of
the Dealer Manager (or the Selected Broker-Dealer, as applicable) documents
disclosing the basis upon which the determination of suitability was reached as
to each investor.
In making the determinations as to financial qualifications and as to
suitability required by the NASAA Guidelines, the Dealer Manager and Selected
Broker-Dealers may rely on (A) representations from investment advisers who are
not affiliated with a Selected Broker-Dealer, banks acting as trustees or
fiduciaries, and (B) information it has obtained from a prospective investor,
including such information as the investment objectives, other investments,
financial situation and needs of the person or any other information known by
the Dealer Manager (or Selected Broker-Dealer, as applicable), after due
inquiry. Notwithstanding the foregoing, the Dealer Manager shall not, and each
Selected Broker-Dealer shall agree not to, execute any transaction in the
Company in a discretionary account without prior written approval of the
transaction by the customer.
(f)
Selected Broker-Dealer Agreements. All engagements of the Selected
Broker-Dealers will be evidenced by a Selected Broker-Dealer Agreement.

(g)
Electronic Delivery. If it intends to use electronic delivery to distribute the
Prospectus to any person, that it will comply with all applicable requirements
of the Commission, the blue sky laws and/or FINRA and any other laws or
regulations related to the electronic delivery of documents.

(h)
AML Compliance. The Dealer Manager represents to the Company that it has
established and implemented an anti-money laundering compliance program (“AML
Program”) in accordance with applicable law, including Exchange Act Rules and
Regulations and the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act (USA PATRIOT Act) of
2001, as amended (the “USA PATRIOT Act”), specifically including, but not
limited to, Section 352 of the International Money Laundering Abatement and
Anti-Terrorist Financing Act of 2001 (the “Money Laundering Abatement Act,” and
together with the USA PATRIOT Act, the “AML Rules”), reasonably expected to
detect and cause the reporting of suspicious transactions in connection with the
offering and sale of the Shares. The Dealer Manager further represents that it
is currently in compliance with all AML Rules, specifically including, but not
limited to, the Customer Identification Program requirements under Section 326
of the Money Laundering Abatement Act, and the Dealer Manager hereby covenants
to remain in compliance with such requirements and shall, upon request by the
Company, provide a certification to the Company that, as of the date of such
certification (i) its AML Program is consistent with the AML Rules, and (ii) it
is currently in compliance with all AML Rules, specifically including, but not
limited to, the Customer Identification Program requirements under Section 326
of the Money Laundering Abatement Act.

(i)
Customer Information. The Dealer Manager will use its best efforts to provide
the Company with any and all subscriber information that the Company requests in
order for the Company to satisfy its obligations under the GLB Act, AML/OFAC
Laws, the privacy standards and requirements of any other applicable federal or
state law, its own internal privacy policies and procedures, and comply with the
requirements under Section 5(l) above.

(j)
Recordkeeping. The Dealer Manager will comply, and will require each Selected
Broker-Dealer to comply, with the record keeping requirements of the Exchange
Act, including, but not limited to, Rules 17a-3 and 17a-4 promulgated under the
Exchange Act, and shall maintain, for at least six years or for a period of time
not less than that required in order to comply with all applicable federal,
state and other regulatory requirements, whichever is later, such records with
respect to



17

--------------------------------------------------------------------------------




each investor who purchases Shares, information used to determine that the
investor meets the suitability standards imposed on the offer and sale of the
Shares (both at the time of the initial subscription and at the time of any
additional subscriptions), the amount of Shares sold, and a representation of
the investor that the investor is investing for the investor’s own account or,
in lieu of such representation, information indicating that the investor for
whose account the investment was made met the suitability standards.
(k)
Suspension or Termination of Offering. The Dealer Manager agrees, and will
require that each of the Selected Broker-Dealers agree, to suspend or terminate
the offering and sale of the Shares upon request of the Company at any time and
to resume the offering and sale of the Shares upon subsequent request of the
Company.

(l)
Cooperation. Upon the expiration or earlier termination of this Agreement, the
Dealer Manager will use reasonable efforts to cooperate fully with the Company
and any other party that may be necessary to accomplish an orderly transfer and
transfer to a successor dealer manager of the operation and management of the of
the services the Dealer Manager is providing to the Company under this
Agreement. The Dealer Manager will not be entitled to receive any additional fee
in connection with the foregoing provisions of this Section 6(l), but the
Company will pay or reimburse the Dealer Manager for any out-of-pocket expenses
reasonably incurred by the Dealer Manager in connection therewith.

(m)
Resale of Shares. The Dealer Manager agrees, and each Selected Broker-Dealer
shall have agreed, to comply and shall comply with any applicable requirements
with respect to its and each Selected Broker-Dealer’s participation in any
resales or transfers of the Shares. In addition, the Dealer Manager agrees, and
each Selected Broker-Dealer shall have agreed, that should it or they assist
with the resale or transfer of the Shares, it and each Selected Broker-Dealer
will fully comply with all applicable FINRA rules and any other applicable
federal or state laws.

(n)
Customer Complaints. The Dealer Manager hereby agrees to provide to the Company
promptly upon receipt by the Dealer Manager copies of any written or otherwise
documented customer complaints received by the Dealer Manager from Selected
Broker-Dealers relating in any way to the Offering (including, but not limited
to, the manner in which the Shares are offered by any Selected Broker-Dealer),
the Shares or the Company.

(o)
Representations Regarding Escrow Agent. The Dealer Manager will not represent or
imply that the Escrow Agent has investigated the desirability or advisability of
investment in the Company, or has approved, endorsed or passed upon the merits
of the Shares or the Company, nor will the Dealer Manager use the name of the
Escrow Agent in any manner whatsoever in connection with the offer or sale of
the Shares other than by acknowledgment that it has agreed to serve as Escrow
Agent.

7.
Expenses.

(a)
Subject to Sections 7(b) and 7(c) , the Dealer Manager shall pay all of its own
costs and expenses incident to the performance of its obligations under this
Agreement.

(b)
The Company agrees to pay all costs and expenses related to:

(i)
the registration of the offer and sale of the Shares with the Commission;

(ii)
expenses of printing the Registration Statement and the Prospectus and any
amendment or supplement thereto as herein provided;

(iii)
fees and expenses incurred in connection with any required filing with FINRA;



18

--------------------------------------------------------------------------------




(iv)
all the expenses of agents of the Company, excluding the Dealer Manager,
incurred in connection with performing marketing and advertising services for
the Company; and

(v)
expenses of qualifying the Shares for offering and sale under state blue sky and
securities laws, and expenses in connection with the preparation and printing of
the Blue Sky Survey.

(c)
The Company shall reimburse the Dealer Manager and Selected Broker-Dealers for
approved or deemed approved reasonable bona fide due diligence expenses in
accordance with Section 3(e).

Notwithstanding the foregoing, the Company shall not directly pay, or reimburse
the Advisor for, the costs and expenses described in this Section if the payment
or reimbursement of such expenses would cause the aggregate of the Company’s
“organization and offering expenses” as defined by FINRA Rule 2310 (including
the Company expenses paid or reimbursed pursuant to Section 3(f), all items of
underwriting compensation including Dealer Manager expenses described in Section
3(d) and due diligence expenses described in Section 3(e)) to exceed 15.0% of
the gross proceeds from the sale of the Shares.
8.
Indemnification.

(a)
Indemnified Parties Defined. For the purposes of this Agreement, an “Indemnified
Party” shall mean a person or entity entitled to indemnification under Section
8, as well as such person’s or entity’s officers, directors, employees, members,
partners, affiliates, agents and representatives, and each person, if any, who
controls such person or entity within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act.

(b)
Indemnification of the Dealer Manager and Selected Broker-Dealers. The Company
will indemnify, defend and hold harmless the Dealer Manager and the Selected
Broker-Dealers, and their respective Indemnified Parties, from and against any
losses, claims, expenses (including reasonable legal and other expenses incurred
in investigating and defending such claims or liabilities), damages or
liabilities, joint or several, to which any such Selected Broker-Dealers or the
Dealer Manager, or their respective Indemnified Parties, may become subject
under the Securities Act, the Exchange Act or otherwise, insofar as such losses,
claims, expenses, damages or liabilities (or actions in respect thereof) arise
out of or are based upon:

(i)
in whole or in part, any material inaccuracy in a representation or warranty
contained herein by the Company, any material breach of a covenant contained
herein by the Company, or any material failure by the Company to perform its
obligations hereunder or to comply with state or federal securities laws
applicable to the Offering;

(ii)
any untrue statement or alleged untrue statement of a material fact contained
(A) in any Registration Statement or any post-effective amendment thereto or in
the Prospectus or any amendment or supplement to the Prospectus, (B) in any
Approved Sales Literature or (C) in any blue sky application or other document
executed by the Company or on its behalf specifically for the purpose of
qualifying any or all of the Shares for sale under the securities laws of any
jurisdiction or based upon written information furnished by the Company under
the securities laws thereof (any such application, document or information being
hereinafter called a “Blue Sky Application”); or

(iii)
the omission or alleged omission to state a material fact required to be stated
in the Registration Statement or any post-effective amendment thereof to make
the statements therein not misleading or the omission or alleged omission to
state a material fact required to be stated in the Prospectus or any amendment
or supplement to the Prospectus



19

--------------------------------------------------------------------------------




to make the statements therein, in light of the circumstances under which they
were made, not misleading.
The Company will reimburse each Selected Broker-Dealer or the Dealer Manager,
and their respective Indemnified Parties, for any reasonable legal or other
expenses incurred by such Selected Broker-Dealer or the Dealer Manager, and
their respective Indemnified Parties, in connection with investigating or
defending such loss, claim, expense, damage, liability or action; provided,
however, that the Company will not be liable in any such case to the extent that
any such loss, claim, expense, damage or liability arises out of, or is based
upon an untrue statement or alleged untrue statement or omission or alleged
omission made in reliance upon and in conformity with written information
furnished to the Company or the Dealer Manager by or on behalf of any Selected
Broker-Dealer or the Dealer Manager expressly for use with reference to such
Selected Broker-Dealer or the Dealer Manager in the preparation of (A) the
Registration Statement or any such post-effective amendment thereof or in the
Prospectus or any amendment or supplement to the Prospectus, (B) any such
Approved Sales Literature or (C) any such Blue Sky Application; and further
provided that the Company will not be liable in any such case if it is
determined that such Selected Broker-Dealer or the Dealer Manager was at fault
in connection with the loss, claim, expense, damage or liability. This indemnity
agreement will be in addition to any liability which the Company may otherwise
have.
Notwithstanding the foregoing, as required by Section II.G. of the NASAA Omnibus
Guidelines, the indemnification and agreement to hold harmless provided in this
Section 8(b) is further limited to the extent that no such indemnification by
the Company of a Selected Broker-Dealer or the Dealer Manager, or their
respective Indemnified Parties, shall be permitted under this Agreement for, or
arising out of, an alleged violation of federal or state securities laws, unless
one or more of the following conditions are met: (a) there has been a successful
adjudication on the merits of each count involving alleged securities law
violations as to the particular Indemnified Party; (b) such claims have been
dismissed with prejudice on the merits by a court of competent jurisdiction as
to the particular Indemnified Party; or (c) a court of competent jurisdiction
approves a settlement of the claims against the particular Indemnified Party and
finds that indemnification of the settlement and the related costs should be
made, and the court considering the request for indemnification has been advised
of the position of the Commission and of the published position of any state
securities regulatory authority in which the securities were offered or sold as
to indemnification for violations of securities laws.
(c)
Dealer Manager Indemnification of the Company. The Dealer Manager will
indemnify, defend and hold harmless the Company and each of its Indemnified
Parties and each person who has signed the Registration Statement, from and
against any losses, claims, expenses (including the reasonable legal and other
expenses incurred in investigating and defending any such claims or
liabilities), damages or liabilities to which any of the aforesaid parties may
become subject under the Securities Act, the Exchange Act or otherwise, insofar
as such losses, claims, expenses, damages (or actions in respect thereof) arise
out of or are based upon:

(i)
in whole or in part, any material inaccuracy in a representation or warranty
contained herein by the Dealer Manager, any material breach of a covenant
contained herein by the Dealer Manager, or any material failure by the Dealer
Manager to perform its obligations hereunder or to comply with federal or state
securities laws applicable to the Dealer Manager;

(ii)
any untrue statement or any alleged untrue statement of a material fact
contained (A) in any Registration Statement or any post-effective amendment
thereto or in the Prospectus or any amendment or supplement to the Prospectus,
(B) in any Approved Sales Literature, or (C) any Blue Sky Application; or



20

--------------------------------------------------------------------------------




(iii)
the omission or alleged omission to state a material fact required to be stated
in the Registration Statement or any post-effective amendment thereof to make
the statements therein not misleading, or the omission or alleged omission to
state a material fact required to be stated in the Prospectus or any amendment
or supplement to the Prospectus to make the statements therein, in light of the
circumstances under which they were made, not misleading; provided, however,
that in each case described in clauses (ii) and (iii) to the extent, but only to
the extent, that such untrue statement or omission was made in reliance upon and
in conformity with written information furnished to the Company by the Dealer
Manager expressly for use in the Registration Statement or any such
post-effective amendments thereof or the Prospectus or any such amendment
thereof or supplement thereto;

(iv)
any use of sales literature, including “broker-dealer use only” or institutional
materials, by the Dealer Manager that is not Approved Sales Literature; or

(v)
any untrue statement made by the Dealer Manager or omission by the Dealer
Manager to state a fact necessary in order to make the statements made, in light
of the circumstances under which they were made, not misleading in connection
with the Offering, in each case, other than statements or omissions made in
conformity with the Registration Statement, the Prospectus, any Approved Sales
Literature or any other materials or information furnished by or on behalf of
the Company.

The Dealer Manager will reimburse the aforesaid parties for any reasonable legal
or other expenses incurred in connection with the investigation or defense of
such loss, claim, expense, damage, liability or action. This indemnity agreement
will be in addition to any liability which the Dealer Manager may otherwise
have.
(d)
Selected Broker-Dealer Indemnification of the Company. By virtue of entering
into the Selected Broker-Dealer Agreement, each Selected Broker-Dealer severally
will agree to indemnify, defend and hold harmless the Company, the Dealer
Manager, the Advisor, each of their respective Indemnified Parties, and each
person who signs the Registration Statement, from and against any losses,
claims, expenses, damages or liabilities to which the Company, the Dealer
Manager, or any of their respective Indemnified Parties, or any person who
signed the Registration Statement, may become subject, under the Securities Act
or otherwise, as more fully described in the Selected Broker-Dealer Agreement.

(e)
Action Against Parties; Notification. Promptly after receipt by any Indemnified
Party under this Section 8 of notice of the commencement of any action, such
Indemnified Party will, if a claim in respect thereof is to be made against any
indemnifying party under this Section 8, promptly notify the indemnifying party
of the commencement thereof; provided, however, that the failure to give such
notice shall not relieve the indemnifying party of its obligations hereunder
except to the extent it shall have been actually prejudiced by such failure. In
case any such action is brought against any Indemnified Party, and it notifies
an indemnifying party of the commencement thereof, the indemnifying party will
be entitled, to the extent it may wish, jointly with any other indemnifying
party similarly notified, to participate in the defense thereof, with separate
counsel.

Such participation shall not relieve such indemnifying party of the obligation
to reimburse the Indemnified Party for reasonable legal and other expenses
incurred by such Indemnified Party in defending itself, except for such expenses
incurred after the indemnifying party has deposited funds sufficient to effect
the settlement, with prejudice, of, and unconditional release of all liabilities
from, the claim in respect of which indemnity is sought. Any such indemnifying
party shall not be liable to any such Indemnified Party on account of any
settlement of any claim or action effected without the consent of such
indemnifying party, such consent not to be unreasonably withheld or delayed.


21

--------------------------------------------------------------------------------




(f)
Reimbursement of Fees and Expenses. An indemnifying party under Section 8 of
this Agreement shall be obligated to reimburse an Indemnified Party for
reasonable legal and other expenses as follows:

(i)
In the case of the Company indemnifying the Dealer Manager, the advancement of
funds to the Dealer Manager for legal expenses and other costs incurred as a
result of any legal action for which indemnification is being sought shall be
permissible (in accordance with Section II.G. of the NASAA Guidelines) only if
all of the following conditions are satisfied: (A) the legal action relates to
acts or omissions with respect to the performance of duties or services on
behalf of the Company; (B) the legal action is initiated by a third party who is
not a shareholder of the Company or the legal action is initiated by a
shareholder of the Company acting in his or her capacity as such and a court of
competent jurisdiction specifically approves such advancement; and (C) the
Dealer Manager undertakes to repay the advanced funds to the Company, together
with the applicable legal rate of interest thereon, in cases in which the Dealer
Manager is found not to be entitled to indemnification.

(ii)
In any case of indemnification other than that described in Section 8(f)(i)
above, the indemnifying party shall pay all legal fees and expenses reasonably
incurred by the Indemnified Party in the defense of such claims or actions;
provided, however, that the indemnifying party shall not be obligated to pay
legal expenses and fees to more than one law firm in connection with the defense
of similar claims arising out of the same alleged acts or omissions giving rise
to such claims notwithstanding that such actions or claims are alleged or
brought by one or more parties against more than one Indemnified Party. If such
claims or actions are alleged or brought against more than one Indemnified
Party, then the indemnifying party shall only be obliged to reimburse the
expenses and fees of the one law firm (in addition to local counsel) that has
been participating by a majority of the indemnified parties against which such
action is finally brought; and if a majority of such indemnified parties is
unable to agree on which law firm for which expenses or fees will be
reimbursable by the indemnifying party, then payment shall be made to the first
law firm of record representing an Indemnified Party against the action or
claim. Such law firm shall be paid only to the extent of services performed by
such law firm and no reimbursement shall be payable to such law firm on account
of legal services performed by another law firm.

9.
Contribution.

(a)
If Indemnification is Unavailable. If the indemnification provided for in
Section 8 is for any reason unavailable to or insufficient to hold harmless an
Indemnified Party in respect of any losses, liabilities, claims, damages or
expenses referred to therein, then each indemnifying party shall contribute to
the aggregate amount of such losses, liabilities, claims, damages and expenses
incurred by such Indemnified Party, as incurred:

(i)
in such proportion as is appropriate to reflect the relative benefits received
by the Company, the Dealer Manager and the Selected Broker-Dealer, respectively,
from the proceeds received in the Offering pursuant to this Agreement and the
relevant Selected Broker-Dealer Agreement; or

(ii)
if the allocation provided by clause (i) is not permitted by applicable law, in
such proportion as is appropriate to reflect not only the relative benefits
referred to in clause (i) above but also the relative fault of the Company, the
Dealer Manager and the Selected Broker-Dealer, respectively, in connection with
the statements or omissions which resulted in such losses, liabilities, claims,
damages or expenses, as well as any other relevant equitable considerations.



22

--------------------------------------------------------------------------------




(b)
Relative Benefits. The relative benefits received by the Company, the Dealer
Manager and the Selected Broker-Dealer, respectively, in connection with the
proceeds received in the Offering pursuant to this Agreement and the relevant
Selected Broker-Dealer Agreement shall be deemed to be in the same respective
proportion as the total net proceeds from the Offering pursuant to this
Agreement and the relevant Selected Broker-Dealer Agreement (before deducting
expenses), received by the Company, and the total selling commissions,
broker-dealer fees, Dealer Manager Fees and Servicing Fees received by the
Dealer Manager and the Selected Broker-Dealer, respectively, in each case as set
forth in the Prospectus bear to the aggregate offering price of the Shares sold
in the Offering as set forth in the Prospectus.

(c)
Relative Fault. The relative fault of the Company, the Dealer Manager and the
Selected Broker-Dealer, respectively, shall be determined by reference to, among
other things, whether any such untrue or alleged untrue statement of a material
fact or omission or alleged omission to state a material fact related to
information supplied by the Company, by the Dealer Manager or by the Selected
Broker-Dealer, respectively, and the parties’ relative intent, knowledge, access
to information and opportunity to correct or prevent such statement or omission.

(d)
Pro Rata is Unreasonable. The Company, the Dealer Manager and the Selected
Broker-Dealer (by virtue of entering into the Selected Broker-Dealer Agreement)
agree that it would not be just and equitable if contribution pursuant to this
Section 9 were determined by pro rata allocation or by any other method of
allocation which does not take account of the equitable contributions referred
to above in this Section 9. The aggregate amount of losses, liabilities, claims,
damages and expenses incurred by an Indemnified Party and referred to above in
this Section 9 shall be deemed to include any legal or other expenses reasonably
incurred by such Indemnified Party in investigating, preparing or defending
against any litigation, or any investigation or proceeding by any governmental
agency or body, commenced or threatened, or any claim whatsoever based upon any
such untrue statement or omission or alleged omission.

(e)
Limits. Notwithstanding the provisions of this Section 9, the Dealer Manager and
the Selected Broker-Dealer shall not be required to contribute any amount by
which the total price at which the Shares sold in the Offering to the public by
them exceeds the amount of any damages which the Dealer Manager and the Selected
Broker-Dealer have otherwise been required to pay by reason of any untrue or
alleged untrue statement or omission or alleged omission.

(f)
Fraudulent Misrepresentation. No party guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any party who was not guilty of such fraudulent
misrepresentation.

(g)
Benefits of Contribution. For the purposes of this Section 9, the Dealer
Manager’s officers, directors, employees, members, partners, agents and
representatives, and each person, if any, who controls the Dealer Manager within
the meaning of Section 15 of the Securities Act or Section 20 of the Exchange
Act shall have the same rights to contribution of the Dealer Manager, and each
of the officers, directors, employees, members, partners, agents and
representatives of the Company, each officer of the Company who signed the
Registration Statement and each person, if any, who controls the Company, within
the meaning of Section 15 of the Securities Act or Section 20 of the Exchange
Act shall have the same rights to contribution of the Company. The Selected
Broker-Dealers’ respective obligations to contribute pursuant to this Section 9
are several in proportion to the number of Shares sold by each Selected
Broker-Dealer in the Offering and not joint.

10.
Termination of this Agreement.

(a)
Term; Expiration. This Agreement shall become effective on the initial Effective
Date and the obligations of the parties hereunder shall not commence until the
initial Effective Date. This Agreement may be terminated by either party upon 60
calendar days’ written notice to the other



23

--------------------------------------------------------------------------------




party. This Agreement shall automatically expire on the termination date of the
Offering as described in the Prospectus.
(b)
Delivery of Records Upon Expiration or Early Termination. Upon the expiration or
early termination of this Agreement for any reason, the Dealer Manager shall:

(i)
promptly forward any and all funds, if any, in its possession which were
received from investors for the sale of Shares into the Deposit Account for the
deposit of investor funds;

(ii)
to the extent not previously provided to the Company a list of all investors who
have subscribed for or purchased shares and all broker-dealers with whom the
Dealer Manager has entered into a Selected Broker-Dealer Agreement;

(iii)
notify Selected Broker-Dealers of such termination; and

(iv)
promptly deliver to the Company copies of any sales literature designed for use
specifically for the Offering that it is then in the process of preparing. Upon
expiration or earlier termination of this Agreement, the Company shall pay to
the Dealer Manager all compensation to which the Dealer Manager is or becomes
entitled under Section 3(d) at such time as such compensation becomes payable.

11.
Miscellaneous.

(a)
Survival. The following provisions of the Agreement shall survive the expiration
or earlier termination of this Agreement: Section 3(d) (Dealer-Manager
Compensation); Section 6(i) (AML Compliance); Section 8 (Indemnification);
Section 9 (Contribution); Section 10 (Termination of this Agreement) and this
Section 11 (Miscellaneous). Notwithstanding anything else that may be to the
contrary herein, the expiration or earlier termination of this Agreement shall
not relieve a party for liability for any breach occurring prior to such
expiration or earlier termination.

In no event shall the Dealer Manager be entitled to payment of any compensation
in connection with the Offering if the Offering is not completed according to
this Agreement; provided, however, that the reimbursement of out-of-pocket
accountable expenses actually incurred by the Dealer Manager or person
associated with the Dealer Manager shall not be presumed to be unfair or
unreasonable and shall be payable under normal circumstances and in compliance
with all federal and state rules and regulations, the rules of FINRA and the
NASAA Guidelines.
(b)
Notices. All notices or other communications required or permitted hereunder,
except as herein otherwise specifically provided, shall be in writing and shall
be deemed given or delivered: (i) when delivered personally or by commercial
messenger; (ii) one business day following deposit with a recognized overnight
courier service, provided such deposit occurs prior to the deadline imposed by
such service for overnight delivery; (iii) when transmitted, if sent by
facsimile copy, provided confirmation of receipt is received by sender and such
notice is sent by an additional method provided hereunder; in each case above
provided such communication is addressed to the intended recipient thereof as
set forth below:

If to the Company:
Terra Income Fund 6, Inc.
805 Third Avenue, 8th Floor
New York, New York 10022
Facsimile No.: (212) 753-5102
Attention: Bruce Batkin


24

--------------------------------------------------------------------------------




with a copy to:
Alston & Bird LLP
1201 West Peachtree Street
Atlanta, Georgia 30309-3424
Facsimile No.: (404) 253-8447
Attention: Martin H. Dozier, Esq.
If to the Advisor:
Terra Income Advisors, LLC
805 Third Avenue, 8th Floor
New York, New York 10022
Facsimile No.: (212) 753-5102
Attention: Bruce Batkin
with a copy to:
Alston & Bird LLP
1201 West Peachtree Street
Atlanta, Georgia 30309-3424
Facsimile No.: (404) 253-8447
Attention: Martin H. Dozier, Esq.
If to the Dealer Manager:
Terra Capital Markets, LLC
805 Third Avenue, 8th Floor
New York, New York 10022
Facsimile No.: (201) 327-3467
Attention: Stephen H. Hamrick
with a copy to:
Kunzman & Bollinger, Inc.
5100 N. Brookline Avenue, Suite 600
Oklahoma City, Oklahoma 73112
Facsimile No: (405) 942-3501
Attention: Wallace W. Kunzman, Jr.
Any party may change its address specified above by giving each party notice of
such change in accordance with this Section 10(b).
(c)
Successors and Assigns. No party shall assign (voluntarily, by operation of law
or otherwise) this Agreement or any right, interest or benefit under this
Agreement without the prior written consent of each other party. Subject to the
foregoing, this Agreement shall be fully binding upon, inure to the benefit of,
and be enforceable by, the parties hereto and their respective successors and
assigns.

(d)
Invalid Provision. The invalidity or unenforceability of any provision of this
Agreement shall not affect the other provisions hereof, and this Agreement shall
be construed in all respects as if such invalid or unenforceable provision were
omitted.



25

--------------------------------------------------------------------------------




(e)
Applicable Law. This Agreement and any disputes relative to the interpretation
or enforcement hereto shall be governed by and construed under the internal
laws, as opposed to the conflicts of laws provisions, of the State of New York.

(f)
Waiver. EACH OF THE PARTIES HERETO WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY
ACTION, SUIT, PROCEEDING OR COUNTERCLAIM (WHETHER BASED UPON CONTRACT, TORT OR
OTHERWISE) RELATED TO OR ARISING OUT OF THIS AGREEMENT. The parties hereto each
hereby irrevocably submits to the exclusive jurisdiction of the courts of the
State of New York and the Federal courts of the United States of America located
in the Borough of Manhattan, New York City, in respect of the interpretation and
enforcement of the terms of this Agreement, and in respect of the transactions
contemplated hereby, and each hereby waives, and agrees not to assert, as a
defense in any action, suit or proceeding for the interpretation or enforcement
hereof, that it is not subject thereto or that such action, suit or proceeding
may not be brought or is not maintainable in said courts or that the venue
thereof may not be appropriate or that this Agreement may not be enforced in or
by such courts, and the parties hereto each hereby irrevocably agrees that all
claims with respect to such action or proceeding shall be heard and determined
in such a New York State or Federal court.

(g)
Attorneys’ Fees. If a dispute arises concerning the performance, meaning or
interpretation of any provision of this Agreement or any document executed in
connection with this Agreement, then the prevailing party in such dispute shall
be awarded any and all costs and expenses incurred by the prevailing party in
enforcing, defending or establishing its rights hereunder or thereunder,
including, without limitation, court costs and attorneys and expert witness
fees. In addition to the foregoing award of costs and fees, the prevailing also
shall be entitled to recover its attorneys’ fees incurred in any post-judgment
proceedings to collect or enforce any judgment.

(h)
No Partnership. Nothing in this Agreement shall be construed or interpreted to
constitute the Dealer Manager or the Selected Broker-Dealer as being in
association with or in partnership with the Company or one another, and instead,
this Agreement only shall constitute the Selected Broker-Dealer as a broker
authorized by the Company to sell and to manage the sale by others of the Shares
according to the terms set forth in the Registration Statement, the Prospectus
or this Agreement. Nothing herein contained shall render the Dealer Manager or
the Company liable for the obligations of any of the Selected Broker-Dealers or
one another.

(i)
Third Party Beneficiaries. Except for the persons and entities referred to in
Section 8 (Indemnification) and Section 9 (Contribution), there shall be no
third party beneficiaries of this Agreement, and no provision of this Agreement
is intended to be for the benefit of any person or entity not a party to this
Agreement, and no third party shall be deemed to be a beneficiary of any
provision of this Agreement. Except for the persons and entities referred to in
Section 8 and Section 9, no third party shall by virtue of any provision of this
Agreement have a right of action or an enforceable remedy against any party to
this Agreement. Each of the persons and entities referred to in Section 8 and
Section 9 shall be a third party beneficiary of this Agreement.

(j)
Entire Agreement. This Agreement contains the entire agreement and understanding
among the parties hereto with respect to the subject matter hereof, and
supersedes all prior and contemporaneous agreements, understandings, inducements
and conditions, express or implied, oral or written, of any nature whatsoever
with respect to the subject matter hereof. The express terms hereof control and
supersede any course of performance and/or usage of the trade inconsistent with
any of the terms hereof. This Agreement may not be modified or amended other
than by an agreement in writing by all of the parties hereto.

(k)
Nonwaiver. The failure of any party to insist upon or enforce strict performance
by any other party of any provision of this Agreement or to exercise any right
under this Agreement shall not be construed as a waiver or relinquishment to any
extent of such party’s right to assert or rely upon



26

--------------------------------------------------------------------------------




any such provision or right in that or any other instance; rather, such
provision or right shall be and remain in full force and effect.
(l)
Access to Information. The Company may authorize the Transfer Agent to provide
information to the Dealer Manager and each Selected Broker-Dealer regarding
recordholder information about the clients of such Selected Broker-Dealer who
have invested with the Company on an on-going basis for so long as such Selected
Broker-Dealer has a relationship with such clients. The Dealer Manager shall
require in the Selected Broker-Dealer Agreement that Selected Broker-Dealers not
disclose any password for a restricted website or portion of website provided to
such Selected Broker-Dealer in connection with the Offering and not disclose to
any person, other than an officer, director, employee or agent of such Selected
Broker-Dealers, any material downloaded from such a restricted website or
portion of a restricted website.

(m)
Counterparts. This Agreement may be executed (including by facsimile
transmission) with counterpart signature pages or in counterpart copies, each of
which shall be deemed an original but all of which together shall constitute one
and the same instrument comprising this Agreement.

(n)
Absence of Fiduciary Relationships. The parties acknowledge and agree that:

(i)
the Dealer Manager’s responsibility to the Company is solely contractual in
nature; and

(ii)
the Dealer Manager does not owe the Company, any of its affiliates or any other
person or entity any fiduciary (or other similar) duty as a result of this
Agreement or any of the transactions contemplated hereby.

If the foregoing is in accordance with your understanding of our agreement,
kindly sign and return it to us, whereupon this instrument will become a binding
agreement between you and the Company in accordance with its terms.
[Signatures on following page]






27

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have each duly executed this Dealer
Manager Agreement as of the day and year set forth above.
THE COMPANY:
TERRA INCOME FUND 6, INC.
By:
/s/ Bruce Batkin
 
Name:
Bruce Batkin
 
Title:
Chief Executive Officer



THE ADVISOR:
TERRA INCOME ADVISORS, LLC
By:
/s/ Bruce Batkin
 
Name:
Bruce Batkin
 
Title:
Chief Executive Officer



Accepted as of the date first above written:
THE DEALER MANAGER:
TERRA CAPITAL MARKETS, LLC
By:
/s/ Stephen H. Hamrick
 
Name:
Stephen H. Hamrick
 
Title:
President





1

--------------------------------------------------------------------------------






EXHIBIT A
FORM OF SELECTED BROKER-DEALER AGREEMENT
WITH TERRA CAPITAL MARKETS, LLC
To:     
RE:    TERRA INCOME FUND 6, INC.
Ladies and Gentlemen:
Terra Capital Markets, LLC (the “Dealer Manager”) entered into a second amended
and restated dealer manager agreement, dated as of September 30, 2017 (the
“Dealer Manager Agreement”), with Terra Income Fund 6, Inc., a Maryland
corporation (the “Company”), under which the Dealer Manager agreed to use its
best efforts to solicit subscriptions in connection with the public offering
(the “Offering”) for its shares of common stock, $.001 par value per share, of
which amount: (i) up to 80,000,000 shares for a purchase price of $10.90 per
share (subject in certain circumstances to discounts based upon the volume of
shares purchased and for certain categories of purchasers) (the “Shares”), as
well as (ii) shares offered pursuant to the Company’s distribution reinvestment
plan, at a price equal to 95% of the price that Shares are sold in the Offering
at the semi-monthly closing immediately following the distribution payment date,
as described in the Prospectus (as defined below). Unless otherwise defined
herein, capitalized terms used herein shall have the respective meanings
therefor as in the Dealer Manager Agreement.
In connection with the performance of the Dealer Manager’s obligations under
Section 3 of the Dealer Manager Agreement, the Dealer Manager is authorized to
retain the services of securities dealers (the “Selected Broker-Dealers”) who
are members of the Financial Industry Regulatory Authority (“FINRA”) to solicit
subscriptions for Shares in connection with the Offering. Upon effectiveness of
the Dealer Manager Agreement, you are hereby invited to become a Selected
Broker-Dealer and, as such, to use your reasonable best efforts to solicit
subscribers for Shares, in accordance with the following terms and conditions of
this Selected Broker-Dealer agreement (this “Agreement”):
1.
Registration Statement.

(a)
Registration Statement and Prospectus. A registration statement on Form N-2
(File No. 333-202399), including a preliminary prospectus, has been prepared by
the Company and was filed with the Securities and Exchange Commission (the
“Commission”) on March 2, 2015, in accordance with the applicable requirements
of the Securities Act of 1933, as amended (the “Securities Act”), and the
applicable rules and regulations of the Commission promulgated thereunder (the
“Securities Act Rules and Regulations”) for the registration of the Offering.
The Company has prepared and filed such amendments thereto and such amended
prospectus as may have been required to the date hereof, and will file such
additional amendments and supplements thereto as may hereafter be required. The
registration statement on Form N-2 and the prospectus contained therein, as
finally amended at the date the registration statement is declared effective by
the Commission (the “Effective Date”) are respectively hereinafter referred to
as the “Registration Statement” and the “Prospectus,” except that:

(i)
if the Company files a post-effective amendment to such registration statement,
then the term “Registration Statement” shall, from and after the declaration of
the effectiveness of such post-effective amendment by the Commission, refer to
such registration statement as amended by such post-effective amendment, and the
term “Prospectus” shall refer to the amended prospectus then on file with the
Commission; and

(ii)
if the prospectus filed by the Company pursuant to either Rule 497 of the
Securities Act Rules and Regulations shall differ from the prospectus on file at
the time the Registration



1

--------------------------------------------------------------------------------




Statement or the most recent post-effective amendment thereto, if any, shall
have become effective, then the term “Prospectus” shall refer to such prospectus
filed pursuant to Rule 497 from and after the date on which it shall have been
filed.
As used herein, the terms “Registration Statement”, “preliminary Prospectus” and
“Prospectus” shall include the documents, if any, incorporated by reference
therein. As used herein, the term “Effective Date” also shall refer to the
effective date of each post-effective amendment to the Registration Statement,
unless the context otherwise requires.
2.
Compliance with Applicable Rules and Regulations; License and Association
Membership.

Upon the acceptance of this Agreement by Selected Broker-Dealer, the undersigned
dealer will become one of the “Selected Broker-Dealers” referred to in the
Dealer Manager Agreement, on a non-exclusive basis, and is referred to herein as
“Selected Broker-Dealer.” Selected Broker-Dealer agrees that solicitation and
other activities by it hereunder shall comply with, and shall be undertaken only
in accordance with, the terms of the Dealer Manager Agreement, the terms of this
Agreement, the Securities Act, the Securities Act Rules and Regulations, the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) and the
applicable rules and regulations promulgated thereunder (the “Exchange Act Rules
and Regulations”), the Blue Sky Survey (as defined below), the FINRA Rules
applicable to the offering of Terra Income Fund 6, Inc., specifically including
but not in any way limited to NASD Conduct Rule 2340 (Customer Account
Statements) and FINRA Rules 2040 (Payments to Unregistered Persons), 2111
(Suitability), 2310 (Direct Participation Programs), 5130 (Restrictions on the
Purchase and Sale of Initial Equity Public Offerings), and 5141 (Sale of
Securities in a Fixed Price Offering), and the provisions of Article III.C. of
the Omnibus Guidelines of the North American Securities Administrators
Association, Inc., as revised and amended on May 7, 2007 and as the same may be
further revised and amended related to the sale of business development
companies (the “NASAA Guidelines”).
Selected Broker-Dealer’s acceptance of this Agreement constitutes a
representation to the Company and to the Dealer Manager that Selected
Broker-Dealer is a properly registered or licensed broker-dealer, duly
authorized to sell Shares under federal and state securities laws and
regulations in all states where it offers or sells Shares, and that it is a
member in good standing of FINRA. Selected Broker-Dealer represents and warrants
that it is currently licensed as a broker-dealer in the jurisdictions identified
on Schedule I to this Agreement and that its independent contractors and
registered representatives have the appropriate licenses to offer and sell the
Shares in such jurisdictions.
This Agreement shall automatically terminate with no further action by either
party if Selected Broker-Dealer ceases to be a member in good standing of FINRA
or with the securities commission of the state in which Selected Broker-Dealer’s
principal office is located. Selected Broker-Dealer agrees to notify the Dealer
Manager immediately if Selected Broker-Dealer ceases to be a member in good
standing of FINRA or with the securities commission of any state in which
Selected Broker-Dealer is currently registered or licensed.
3.
Limitation of Offer; Investor Suitability.

(a)
Investor Suitability. Selected Broker-Dealer will offer Shares only:

(i)
to persons that meet the financial qualifications set forth in the Prospectus or
in any suitability letter or memorandum sent to it by the Company or the Dealer
Manager;

(ii)
in accordance with Section 8, to persons in the jurisdictions in which it is
advised in writing by the Company or the Dealer Manager that the Shares are
qualified for sale or that qualification is not required (the “Blue Sky
Survey”);

(iii)
in a jurisdiction if both such Selected Broker-Dealer and its registered
representative making the offer are duly licensed to transact securities
business in such jurisdiction; and



2

--------------------------------------------------------------------------------




(iv)
in compliance with the provisions of the FINRA Rules, as well as all other
applicable rules and regulations relating to suitability of investors, including
without limitation, the provisions of the NASAA Guidelines.

Notwithstanding the qualification of Shares for sale in any respective
jurisdiction (or exemption therefrom), Selected Broker-Dealer will not offer
Shares and will not permit any of its registered representatives to offer Shares
in any jurisdiction unless both Selected Broker-Dealer and such registered
representative are duly licensed to transact securities business in such
jurisdiction. In offering Shares, Selected Broker-Dealer shall comply with the
provisions of the FINRA Rules, as well as other applicable rules and regulations
relating to suitability of investors, including, but not limited to, the
provisions of Section III.C. of the NASAA Guidelines.
In offering the sale of Shares to any person, Selected Broker-Dealer will have
reasonable grounds to believe (based on such information obtained from the
investor concerning the investor’s age, investment objectives, other
investments, financial situation, needs or any other information known by
Selected Broker-Dealer after due inquiry) that: (A) such person is in a
financial position appropriate to enable such person to realize to a significant
extent the benefits described in the Prospectus, including the tax benefits
where they are a significant aspect of the Company; (B) the investor has a fair
market net worth sufficient to sustain the risks inherent in the program,
including loss of investment and lack of liquidity; (C) the purchase of the
Shares is otherwise suitable for such person; and (D) such person has either:
(1) a minimum annual gross income of $70,000 and a minimum net worth (exclusive
of home, home furnishings and automobiles) of $70,000; or a minimum net worth
(determined with the foregoing exclusions) of $250,000 or (2) meets the higher
suitability standards, if applicable, imposed by the state in which the
investment by such investor is made.
Prior to offering the Shares for sale, Selected Broker-Dealer shall have
conducted an inquiry such that Selected Broker-Dealer has reasonable grounds to
believe, based on information made available to Selected Broker-Dealer by the
Company or the Dealer Manager through the Prospectus or other materials, that
all material facts are adequately and accurately disclosed and provide a basis
for evaluating a purchase of Shares. In determining the adequacy of disclosed
facts pursuant to the foregoing, Selected Broker-Dealer may obtain, upon
request, information on material facts relating at a minimum to the following:
(1) items of compensation; (2) physical properties; (3) tax aspects; (4)
financial stability and experience of the Company and its advisor; (5) conflicts
and risk factors; and (6) appraisals and other pertinent reports. Prior to the
sale of the Shares, Selected Broker-Dealer shall inform each prospective
purchaser of Shares of pertinent facts relating to the Shares including
specifically the risks related to limitations on liquidity and marketability of
the Shares during the term of the investment but shall not, in any event, make
any representation on behalf of the Company except as set forth in the
Prospectus and any Approved Sales Literature. Selected Broker-Dealer further
will use its best efforts to determine the suitability and appropriateness of an
investment in the Shares of each proposed investor solicited by a person
associated with Selected Broker-Dealer by reviewing documents and records
disclosing the basis upon which the determination as to suitability was reached
as to each proposed investor, whether such documents and records relate to
accounts which have been closed, accounts which are currently maintained or
accounts hereinafter established. In making the determinations as to financial
qualifications and as to suitability required by the NASAA Guidelines, Selected
Broker-Dealer may rely on (x) representations from investment advisers who are
not affiliated with Selected Broker-Dealer, banks acting as trustees or
fiduciaries, and (y) information it has obtained from a prospective investor,
including such information as the investment objectives, other investments,
financial situation and needs of the person or any other information known by
Selected Broker-Dealer after due inquiry.
Notwithstanding the foregoing, Selected Broker-Dealer shall not execute any
transaction with the Company in a discretionary account without prior written
approval of the transaction by the customer.


3

--------------------------------------------------------------------------------




(b)
Maintenance of Records. Selected Broker-Dealer shall maintain, for at least six
years or for a period of time not less than that required in order to comply
with all applicable federal, state and other regulatory requirements, whichever
is later, a record of the information obtained to determine that an investor
meets the suitability standards imposed on the offer and sale of the Shares
(both at the time of the initial subscription and at the time of any additional
subscriptions) and a representation of the investor that the investor is
investing for the investor’s own account or, in lieu of such representation,
information indicating that the investor for whose account the investment was
made met the suitability standards. Selected Broker-Dealer may satisfy its
obligation by contractually requiring such information to be maintained by the
investment advisers or banks discussed above. Selected Broker-Dealer further
agrees to comply with the record keeping requirements of the Exchange Act,
including, but not limited to, Rules 17a-3 and 17a-4 promulgated under the
Exchange Act. Selected Broker-Dealer agrees to make such documents and records
available to the Dealer Manager and the Company upon request, and
representatives of the Commission, FINRA and applicable state securities
administrators upon Selected Broker-Dealer’s receipt of an appropriate document
subpoena or other appropriate request for documents from any such agency.

4.
Delivery of Prospectus and Approved Sales Literature.

(a)
Delivery of Prospectus and Approved Sales Literature. Selected Broker-Dealer
will:

(i)
deliver a Prospectus, as then supplemented or amended, to each person who
subscribes for Shares at least five business days prior to the tender of such
person’s subscription agreement (the “Subscription Agreement”);

(ii)
promptly comply with the written request of any person for a copy of the
Prospectus, as then supplemented or amended, during the period between the
initial Effective Date and the termination of the Offering;

(iii)
deliver to any person, in accordance with applicable law or as prescribed by any
state securities administrator, a copy of any prescribed document included
within or incorporated by reference in the Registration Statement and any
supplements thereto during the course of the Offering;

(iv)
not use any sales materials in connection with the solicitation of purchasers of
the Shares except Approved Sales Literature;

(v)
to the extent the Company provides Approved Sales Literature, not use such
materials unless accompanied or preceded by the Prospectus, as then currently in
effect, and as may be supplemented in the future; and

(vi)
not give or provide any information or make any representation or warranty other
than information or representations contained in the Prospectus or the Approved
Sales Literature. Selected Broker-Dealer will not publish, circulate or
otherwise use any other advertisement or solicitation material in connection
with the Offering without the Dealer Manager’s express prior written approval.

(b)
Agency is Not Created. Nothing contained in this Agreement shall be deemed or
construed to make Selected Broker-Dealer an employee, agent, representative or
partner of the Dealer Manager or the Company, and Selected Broker-Dealer is not
authorized to act for the Dealer Manager or the Company.

(c)
Documents Must Be Accompanied or Preceded by a Prospectus. Selected
Broker-Dealer will not send or provide supplements to the Prospectus or any
Approved Sales Literature to any investor unless it has previously sent or
provided a Prospectus and all supplements thereto to that



4

--------------------------------------------------------------------------------




investor or has simultaneously sent or provided a Prospectus and all supplements
thereto with such Prospectus supplement or Approved Sales Literature.
(d)
Broker-Dealer Use Only Material. Selected Broker-Dealer will not show to or
provide any investor or reproduce any material or writing which is supplied to
it by the Dealer Manager and marked “broker-dealer use only,” “institutional,”
or otherwise bearing a legend denoting that it is not to be used in connection
with the offer or sale of Shares to members of the public.

(e)
Copies of Prospectuses and Approved Sales Literature. The Dealer Manager will
supply Selected Broker-Dealer with reasonable quantities of the Prospectus
(including any supplements thereto), as well as any Approved Sales Literature,
for delivery to investors.

(f)
Prospectus Delivery Requirement. Selected Broker-Dealer shall furnish a copy of
any revised preliminary Prospectus to each person to whom it has furnished a
copy of any previous preliminary Prospectus, and further agrees that it will
mail or otherwise deliver all preliminary and final Prospectuses required for
compliance with the provisions of Rule 15c2-8 under the Exchange Act.

5.
Submission of Orders; Right to Reject Orders.

(a)
Minimum Investment. Subject to certain individual state requirements and except
for shares issued pursuant to the DRIP, Shares may be sold only to investors who
initially purchase a minimum of $5,000, subject to certain state requirements as
described in the Prospectus. With respect to Selected Broker-Dealer’s
participation in any resales or transfers of the Shares, Selected Broker-Dealer
agrees to comply with any applicable requirements set forth in Section 2 and to
fulfill the obligations pursuant to FINRA Rule 2310.

(b)
Review and Processing. When Selected Broker-Dealer’s internal supervisory
procedures are conducted at the site at which the Subscription Agreement and
check were initially received by Selected Broker-Dealer from the subscriber,
Selected Broker-Dealer shall transmit the Subscription Agreement and check to
DST Systems, Inc. (the “Transfer Agent”) by the end of the next business day
following receipt of the check and Subscription Agreement. When, pursuant to
Selected Broker-Dealer’s internal supervisory procedures, Selected
Broker-Dealer’s final internal supervisory procedures are conducted at a
different location (the “Final Review Office”), Selected Broker-Dealer shall
transmit the check and Subscription Agreement to the Final Review Office by the
end of the next business day following Selected Broker-Dealer’s receipt of the
Subscription Agreement and check. The Final Review Office will, by the end of
the next business day following its receipt of the Subscription Agreement and
check, forward both the Subscription Agreement and check to the Transfer Agent.
If any Subscription Agreement solicited by Selected Broker-Dealer is rejected by
the Dealer Manager or the Company, then the Subscription Agreement and check
will be returned to the rejected subscriber within 10 business days from the
date of rejection.

Subject to any continuing escrow obligations imposed by certain states as
described in the Prospectus, payments for Shares shall be made payable to “Terra
Income Fund 6, Inc.” At such time, Selected Broker-Dealer shall forward original
checks together with an original Subscription Agreement, executed and initialed
by the subscriber as provided for in the Subscription Agreement, to Terra Income
Fund 6, Inc., c/o DST Systems, Inc., at the address provided in the Subscription
Agreement.
(c)
Acceptance and Confirmation. All orders, whether initial or additional, are
subject to acceptance by and shall become effective upon confirmation by the
Company or the Dealer Manager, each of which reserve the right to reject any
order in their sole discretion for any or no reason. Orders not accompanied by
the required instrument of payment for Shares may be rejected. Issuance and



5

--------------------------------------------------------------------------------




delivery of a Share will be made only after a sale of a Share is deemed by the
Company to be completed in accordance with Section 3(c) of the Dealer Manager
Agreement.
Selected Broker-Dealer understands that the Dealer Manager reserves the
unconditional right to reject any order for any or no reason. If an order is
rejected, cancelled or rescinded for any reason, then Selected Broker-Dealer
will return to the Dealer Manager any selling commissions, broker-dealer fees or
Dealer Manager Fees theretofore paid with respect to such order, and, if
Selected Broker-Dealer fails to so return any such selling commissions,
broker-dealer fees or Dealer Manager Fees, the Dealer Manager shall have the
right to offset amounts owed against future commissions, broker-dealer fees or
Dealer Manager Fees due and otherwise payable to Selected Broker-Dealer (it
being understood and agreed that such right to offset shall not be in limitation
of any other rights or remedies that the Dealer Manager may have in connection
with such failure).
(d)
Custodial Accounts. Notwithstanding the foregoing, with respect to any Shares to
be purchased by a custodial account, Selected Broker-Dealer shall cause the
custodian of such account to deliver a Subscription Agreement and instrument of
payment for such account directly to the Escrow Agent or, after the minimum
offering has been received, to the Company. Selected Broker-Dealer shall furnish
to the Escrow Agent or the Company, as applicable, with each delivery of
Subscription Agreement and instruments of payment a list of the purchasers
showing the name, address, tax identification number, state of residence and
dollar amount of Shares purchased.

6.
Selected Broker-Dealer Compensation.

(a)
Selling Commissions. Subject to the terms and conditions set forth herein, in
the Dealer Manager Agreement, and in the Terra Income Fund 6, Inc Servicing Plan
(the “Servicing Plan”) and, subject to the volume discounts and other special
circumstances described in the “Plan of Distribution” section of the Prospectus,
the Dealer Manager shall pay to Selected Broker-Dealer a selling commission of
3.0% of the gross proceeds from the Shares sold by it and accepted and confirmed
by the Company, a broker-dealer fee of up to 1.0% (for marketing and expenses),
and an annual Servicing Fee of __% from the Shares sold by it and confirmed by
the Company, payable from the 1.125% Servicing Fee received by the Dealer
Manager, pursuant to the terms in the Company’s prospectus. Eligibility to
receive the Servicing Fee is conditioned upon the Selected Dealer providing
certain administrative services as described in the Servicing Plan, and the
Selected Dealer hereby represents by its acceptance of the Servicing Fee that it
is providing such services. Any reallowance of the dealer manager fee will cease
with respect to the Shares outstanding upon the earlier of:

(A)
the date on which, in the aggregate, all underwriting compensation from whatever
source, including selling commissions, broker dealer fees, dealer manager fee
and Servicing Fee, would exceed 10.0% of the gross offering proceeds for each
share sold;

(B)
the date that a Share is redeemed or no longer outstanding; or

(C)
the date, if any, on which a liquidity event of the Company occurs as described
in the Prospectus. Further, payment of the Servicing Fee is subject to the
Company’s board of director’s quarterly approval of the Servicing Plan and its
acknowledgement of compliance with the terms of the Servicing Plan.

The terms of any Servicing Fees to be paid from and after the date of this
Agreement are governed by the terms of the Servicing Plan, including any
Servicing Fees payable for outstanding shares.
Selected Broker-Dealer shall be responsible for implementing the volume
discounts and other special circumstances described in or as otherwise provided
in the “Plan of Distribution” section of the Prospectus. For purposes of this
Section 6(a), Shares are “sold” only if an executed Subscription Agreement is
accepted by the Company and the Company has thereafter distributed


6

--------------------------------------------------------------------------------




the commission and fee to the Dealer Manager in connection with such
transaction. Selected Broker-Dealer acknowledges that, subject to the
limitations of the Investment Company Act of 1940, as amended, and applicable
regulatory guidance, the Dealer Manager may agree to waive, in whole or in part,
the selling commissions, broker-dealer fees, Dealer Manager Fees and Servicing
Fees that it would be otherwise entitled to receive from the Company. Selected
Broker-Dealer acknowledges and agrees no selling commissions or broker-dealer
fees will be payable, and no Dealer Manager Fees or Servicing Fees will begin to
accrue until the date upon which the Company has received and accepted
subscriptions for the minimum offering and the Escrow Agent has released the
proceeds from the Escrow Account to the Company. The parties hereby agree that
the foregoing selling commissions, broker-dealer fees, Dealer Manager Fees and
Servicing Fees are not in excess of the usual and customary distributors’ or
sellers’ commission received in the sale of securities similar to the Shares,
that Selected Broker-Dealer’s interest in the offering is limited to such
selling commissions, broker-dealer fees, Dealer Manager Fees and Servicing Fees
from the Dealer Manager and Selected Broker-Dealer’s indemnity referred to
below, and that the Company is not liable or responsible for the direct payment
of such selling commissions, broker-dealer fees, Dealer Manager Fees and
Servicing Fees to Selected Broker-Dealer. In addition, as set forth in the
Prospectus, the Dealer Manager will reimburse Selected Broker-Dealer for
reasonable bona fide due diligence expenses incurred by Selected Broker-Dealer.
Selected Broker-Dealer shall provide a detailed and itemized invoice for any
such due diligence expenses and no such expenses shall be reimbursed absent a
detailed and itemized invoice.
(b)
DRIP Sales. Selected Broker-Dealer acknowledges and agrees that no selling
commissions, broker-dealer fees or Servicing Fees will be paid for sales of DRIP
Shares.

(c)
Dealer Manager’s Authority to Issue Confirmation. Notwithstanding the foregoing,
it is understood and agreed that no commission shall be payable with respect to
particular Shares if the Dealer Manager or the Company rejects a proposed
subscriber’s Subscription Agreement. Accordingly, Selected Broker-Dealer shall
have no authority to issue a confirmation (pursuant to Exchange Act Rule 10b-10)
to any subscriber; such authority residing solely in the Dealer Manager, as the
Dealer Manager and processing broker-dealer.

(d)
Due Diligence Expenses. The Dealer Manager may, in its sole discretion, request
the Company to reimburse, to Selected Broker-Dealer for reasonable accountable
bona fide due diligence expenses, provided such expenses have actually been
incurred, are supported by detailed and itemized invoices provided to the
Company and the Company had theretofore given its prior written approval of
incurrence of such expenses.

(e)
Marketing Expenses. Certain marketing expenses such as Selected Broker-Dealer
conferences may be advanced to Selected Broker-Dealer and later deducted from
the portion of the Dealer Manager Fee re-allowed to that Selected Broker-Dealer.
If the Offering is not consummated, Selected Broker-Dealer will repay any such
advance to the extent not expended on marketing expenses. Any such advance shall
be deducted from the maximum amount of the Dealer Manager Fee and the Servicing
Fee that may otherwise be re-allowable to Selected Broker-Dealer.

Notwithstanding anything herein to the contrary, Selected Broker-Dealer will not
be entitled to receive any Dealer Manager Fee or Servicing Fee which would cause
the aggregate amount of selling commissions, Dealer Manager Fees, Servicing Fees
and other forms of underwriting compensation (as defined in accordance with
applicable FINRA rules) received by the Dealer Manager and all Selected
Broker-Dealers to exceed 10.0% of the gross proceeds raised from the sale of
Shares in the Offering.
(f)
Limitations on Dealer Manager’s Liability for Commissions. The Company will not
be liable or responsible to any Selected Broker-Dealer for the payment of any
selling commissions, broker-dealer fees, Servicing Fees or other fees to
Selected Broker-Dealer, it being the sole and exclusive



7

--------------------------------------------------------------------------------




responsibility of the Dealer Manager for the payment of selling commissions,
broker-dealer fees and Servicing Fees to Selected Broker-Dealer.
Selected Broker-Dealer acknowledges and agrees that the Dealer Manager’s
liability for commissions (including the broker-dealer fee and the Servicing
Fee) payable to Selected Broker-Dealer is limited solely to the amount of such
commissions actually received and the portion of the Dealer Manager Fee that
represents the marketing fee received by the Dealer Manager from the Company in
connection with Selected Broker-Dealer’s sale of Shares.
7.
Reserved Shares. The number of Shares, if any, to be reserved for sale by each
Selected Broker-Dealer may be decided by the mutual agreement, from time to
time, of the Dealer Manager and the Company. The Dealer Manager reserves the
right to notify Selected Broker-Dealer by United States mail or by other means
of the number of Shares reserved for sale by Selected Broker-Dealer, if any.
Such Shares will be reserved for sale by Selected Broker-Dealer until the time
specified in the Dealer Manager’s notification to Selected Broker-Dealer. Sales
of any reserved Shares after the time specified in the notification to Selected
Broker-Dealer or any requests for additional Shares will be subject to rejection
in whole or in part.

8.
Blue Sky Qualification.

(a)
Notice of Blue Sky Qualification. The Dealer Manager will inform Selected
Broker-Dealer as to the jurisdictions in which the Dealer Manager has been
advised by the Company that the Shares have been qualified for sale or are
exempt under the respective securities or “blue sky” laws of such jurisdictions,
but the Dealer Manager has not assumed and will not assume any obligation or
responsibility as to Selected Broker-Dealer’s right to act as a broker and/or
dealer with respect to the Shares in any such jurisdiction. Selected
Broker-Dealer agrees that it will not make any offers or sell any Shares except
in states in which the Dealer Manager advises Selected Broker-Dealer that the
Offering has been qualified or is exempt and in which Selected Broker-Dealer is
legally qualified to make offers and further agrees to assure that each person
to whom Selected Broker-Dealer sells Shares (at both the time of the initial
purchase as well as at the time of any subsequent purchases) meets any special
suitability standards which apply to sales in a particular jurisdiction, as
described in the Blue Sky Survey and the Subscription Agreement.

Neither the Dealer Manager nor the Company assume any obligation or
responsibility in respect of Selected Broker-Dealer’s qualification to act as a
broker and/or dealer with respect to the Shares in any jurisdiction. The Blue
Sky Survey which has been or will be furnished to Selected Broker-Dealer
indicates the jurisdictions in which it is believed that the offer and sale of
Shares covered by the Prospectus is exempt from, or requires action under, the
applicable blue sky or securities laws thereof, and what action, if any, has
been taken with respect thereto.
(b)
Selected Broker-Dealer’s Compliance Obligation. It is understood and agreed that
under no circumstances will Selected Broker-Dealer, as a Selected Broker-Dealer,
engage in any activities hereunder in any jurisdiction in which Selected
Broker-Dealer may not lawfully so engage or in any activities in any
jurisdiction with respect to the Shares in which Selected Broker-Dealer may
lawfully so engage unless Selected Broker-Dealer have complied with the
provisions hereof.

9.
Dealer Manager’s Authority. Subject to the Dealer Manager Agreement, the Dealer
Manager shall have full authority to take such action as it may deem advisable
with respect to all matters pertaining to the Offering or arising thereunder.
The Dealer Manager shall not be under any liability to Selected Broker-Dealer
(except for its own lack of good faith and for obligations expressly assumed by
it hereunder) for or in respect of:

(a)
the validity or value of or title to, the Shares;



8

--------------------------------------------------------------------------------




(b)
the form of, or the statements contained in, or the validity of, the
Registration Statement, the Prospectus or any amendment or supplement thereto,
or any other instrument executed by the Company or by others;

(c)
any instrument executed by the Company or others;

(d)
the form or validity of the Dealer Manager Agreement or this Agreement;

(e)
the delivery of the Shares;

(f)
the performance by the Company or by others of any agreement on its or their
part;

(g)
the qualification of the Shares for sale under the laws of any jurisdiction; or

(h)
any matter in connection with any of the foregoing;

Provided, however, that nothing in this paragraph shall be deemed to relieve the
Company or the Dealer Manager from any liability imposed by the Securities Act.
No obligations or liability on the part of the Company or the Dealer Manager
shall be implied or inferred herefrom.
10.
Indemnification.

(a)
Incorporation of Indemnification Obligations Under the Dealer Manager Agreement.
Under the Dealer Manager Agreement, the Company has agreed to indemnify Selected
Broker-Dealer and the Dealer Manager and each person, if any, who controls
Selected Broker-Dealer or the Dealer Manager, in certain instances and against
certain liabilities, including liabilities under the Securities Act in certain
circumstances. Selected Broker-Dealer hereby agrees to indemnify the Company and
each person who controls it as provided in the Dealer Manager Agreement and to
indemnify the Dealer Manager to the extent and in the manner that Selected
Broker-Dealer agrees to indemnify the Company in the Dealer Manager Agreement.

(b)
Selected Broker-Dealer’s Hold Harmless Obligation. In furtherance of, and not in
limitation of the foregoing, Selected Broker-Dealer will indemnify, defend and
hold harmless the Dealer Manager and the Company, and their officers, directors,
employees, members, partners, affiliates, agents and representatives, and each
person, if any, who controls such entity within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act, and each person who has signed
the Registration Statement (“Indemnified Parties”), from and against any losses,
claims, damages or liabilities to which any of the Indemnified Parties, and each
person who signed the Registration Statement, may become subject, under the
Securities Act or the Exchange Act, or otherwise, insofar as such losses, claims
and expenses (including the reasonable legal and other expenses incurred in
investigating and defending any such claims or liabilities), damages or
liabilities (or actions in respect thereof) arise out of or are based upon:

(i)
in whole or in part, any material inaccuracy in the representations or
warranties contained in this Agreement or any material breach of a covenant
contained herein by Selected Broker-Dealer;

(ii)
any untrue statement or any alleged untrue statement of a material fact
contained in any Registration Statement or any post-effective amendment thereto
or in the Prospectus or any amendment or supplement to the Prospectus; or in any
Approved Sales Literature; or any blue sky application or other document
executed by the Company or on its behalf specifically for the purpose of
qualifying any or all of the Shares for sale under the securities laws of any
jurisdiction or based upon written information furnished by the Company under
the securities laws thereof; or



9

--------------------------------------------------------------------------------




(iii)
the omission or alleged omission to state a material fact required to be stated
in the Registration Statement or any post-effective amendment thereof to make
the statements therein not misleading or the omission or alleged omission to
state a material fact required to be stated in the Prospectus or any amendment
or supplement to the Prospectus to make the statements therein, in light of the
circumstances under which they were made, not misleading, provided, however,
that in each case described in clauses (ii) and (iii) to the extent, but only to
the extent, that such untrue statement or omission was made in reliance upon and
in conformity with written information furnished to the Company or the Dealer
Manager by Selected Broker-Dealer specifically for use with reference to
Selected Broker-Dealer in the preparation of the Registration Statement or any
such post-effective amendments thereof or the Prospectus or any such amendment
thereof or supplement thereto;

(iv)
any use of sales literature, including “broker dealer use only” or institutional
materials, by Selected Broker-Dealer that is not Approved Sales Literature;

(v)
any untrue statement made by Selected Broker-Dealer or Selected Broker-Dealer’s
representatives or agents or omission by Selected Broker-Dealer or Selected
Broker-Dealer’s representatives or agents to state a fact necessary in order to
make the statements made, in light of the circumstances under which they were
made, not misleading in connection with the offer and sale of the Shares in each
case, other than statements or omissions made in conformity with the
Registration Statement, Prospectus, Approved Sales Literature or any other
materials or information furnished by or on behalf of the Company; or

(vi)
any failure by Selected Broker-Dealer to comply with applicable laws governing
money laundry abatement and anti-terrorist financing efforts in connection with
the Offering, including applicable FINRA Rules, Exchange Act Rules and
Regulations and the USA PATRIOT Act.

Selected Broker-Dealer will reimburse the aforesaid parties for any reasonable
legal or other expenses incurred in connection with investigation or defense of
such loss, claim, damage, liability or action. This indemnity agreement will be
in addition to any liability which Selected Broker-Dealer may otherwise have.
(c)
Notice of Claim. Promptly after receipt by any indemnified party under this
Section 10 of notice of the commencement of any action, such indemnified party
will, if a claim in respect thereof is to be made against any indemnifying party
under this Section 10, promptly notify in writing the indemnifying party of the
commencement thereof; provided, however, the failure to give such notice shall
not relieve the indemnifying party of its obligations hereunder except to the
extent it shall have been prejudiced by such failure.

In case any such action is brought against any indemnified party, and it
notifies an indemnifying party of the commencement thereof, the indemnifying
party will be entitled, to the extent it may wish, jointly with any other
indemnifying party similarly notified, to participate in the defense thereof,
with separate counsel. Such participation shall not relieve such indemnifying
party of the obligation to reimburse the indemnified party for reasonable legal
and other expenses incurred by such indemnified party in defending itself,
except for such expenses incurred after the indemnifying party has deposited
funds sufficient to effect the settlement, with prejudice, of, and unconditional
release of all liabilities from, the claim in respect of which indemnity is
sought. Any such indemnifying party shall not be liable to any such indemnified
party on account of any settlement of any claim or action effected without the
consent of such indemnifying party, such consent not to be unreasonably withheld
or delayed.


10

--------------------------------------------------------------------------------




(d)
Reimbursement. An indemnifying party under Section 10 of this Agreement shall be
obligated to reimburse an indemnified party for reasonable legal and other
expenses as follows: the indemnifying party shall pay all legal fees and
expenses reasonably incurred by the indemnified party in the defense of such
claims or actions; provided, however, that the indemnifying party shall not be
obligated to pay legal expenses and fees to more than one law firm in connection
with the defense of similar claims arising out of the same alleged acts or
omissions giving rise to such claims notwithstanding that such actions or claims
are alleged or brought by one or more parties against more than one indemnified
party.

If such claims or actions are alleged or brought against more than one
indemnified party, then the indemnifying party shall only be obliged to
reimburse the expenses and fees of the one law firm (in addition to local
counsel) that has been participating by a majority of the indemnified parties
against which such action is finally brought; and in the event a majority of
such indemnified parties is unable to agree on which law firm for which expenses
or fees will be reimbursable by the indemnifying party, then payment shall be
made to the first law firm of record representing an indemnified party against
the action or claim. Such law firm shall be paid only to the extent of services
performed by such law firm and no reimbursement shall be payable to such law
firm on account of legal services performed by another law firm.
11.
Contribution. If the indemnification provided for in Section 10 hereof is for
any reason unavailable to or insufficient to hold harmless an indemnified party
in respect of any losses, liabilities, claims, damages or expenses referred to
therein, the contributions provisions set forth in Section 9 of the Dealer
Manager Agreement shall be applicable.

12.
Company as Party to Agreement. The Company shall be a third party beneficiary of
Selected Broker-Dealer’s representations, warranties, covenants and agreements
contained in Sections 10 and 11. The Company shall have all enforcement rights
in law and in equity with respect to those portions of this Agreement as to
which it is a third party beneficiary.

13.
Privacy Laws; Compliance.

(a)
Selected Broker-Dealer agrees to:

(i)
abide by and comply with (A) the privacy standards and requirements of the
Gramm-Leach-Bliley Act of 1999 (the “GLB Act”); B) the privacy standards and
requirements of any other applicable federal or state law; and (C) Selected
Broker-Dealer’s own internal privacy policies and procedures, each as may be
amended from time to time;

(ii)
refrain from the use or disclosure of nonpublic personal information (as defined
under the GLB Act) of all customers, except as necessary to service the
customers or as otherwise necessary or required by applicable law; and

(iii)
determine which customers have opted out of the disclosure of nonpublic personal
information by periodically reviewing and, if necessary, retrieving an
aggregated list of such customers (the “List”) as provided by each to identify
customers that have exercised their opt-out rights.

If either party uses or discloses nonpublic personal information of any customer
for purposes other than servicing the customer, or as otherwise required by
applicable law or the Company’s Charter, that party will consult the List to
determine whether the affected customer has exercised his or her opt-out rights.
Each party understands that it is prohibited from using or disclosing any
nonpublic personal information of any customer that is identified on the List as
having opted out of such disclosures, other than as required by applicable law
or the Company’s Charter.


11

--------------------------------------------------------------------------------




14.
Anti-Money Laundering Compliance Programs. Selected Broker-Dealer represents to
the Dealer Manager and to the Company that it has established and implemented
anti-money laundering compliance programs in accordance with applicable law,
including applicable FINRA Rules, the Exchange Act Rules and Regulations and the
Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001, as amended (the “USA PATRIOT
Act”), specifically including, but not limited to, Section 352 of the
International Money Laundering Abatement and Anti-Terrorist Financing Act of
2001 (the “Money Laundering Abatement Act,” and together with the USA PATRIOT
Act, the “AML Rules”) reasonably expected to detect and cause the reporting of
suspicious transactions in connection with the offering and sale of the Shares.
Selected Broker-Dealer further represents that it currently is in compliance
with all AML Rules, specifically including, but not limited to, the Customer
Identification Program requirements under Section 326 of the Money Laundering
Abatement Act, and Selected Broker-Dealer hereby covenants to remain in
compliance with such requirements and shall, upon request by the Dealer Manager
or the Company, provide a certification to the Dealer Manager or the Company
that, as of the date of such certification (a) its AML Program is consistent
with the AML Rules, and (b) it is currently in compliance with all AML Rules,
specifically including, but not limited to, the Customer Identification Program
requirements under Section 326 of the Money Laundering Abatement Act. Upon
request by the Dealer Manager at any time, Selected Broker-Dealer will (i)
furnish a written copy of its AML Program to the Dealer Manager for review, and
(ii) furnish a copy of the findings and any remedial actions taken in connection
with its most recent independent testing of its AML Program.

15.
Miscellaneous.

(a)
Ratification of Dealer Manager Agreement. Selected Broker-Dealer hereby
authorizes and ratifies the execution and delivery of the Dealer Manager
Agreement by the Dealer Manager as Dealer Manager for itself and on behalf of
all Selected Broker-Dealers (including Selected Broker-Dealer party hereto) and
authorizes the Dealer Manager to agree to any variation of its terms or
provisions and to execute and deliver any amendment, modification or supplement
thereto. Selected Broker-Dealer hereby agrees to be bound by all provisions of
the Dealer Manager Agreement relating to Selected Broker-Dealers. Selected
Broker-Dealer also authorizes the Dealer Manager to exercise, in the Dealer
Manager’s discretion, all the authority or discretion now or hereafter vested in
the Dealer Manager by the provisions of the Dealer Manager Agreement and to take
all such actions as the Dealer Manager may believe desirable in order to carry
out the provisions of the Dealer Manager Agreement and of this Agreement.

(b)
Termination. This Agreement, except for the provisions of Sections 9 (Dealer
Manager’s Authority), 10 (Indemnification), 11 (Contribution), 12 (Company as
Party to Agreement), 13 (Privacy Laws; Compliance) and this Section 15
(Miscellaneous), may be terminated at any time by either party hereto by two
days’ prior written notice to the other party and, in all events, this Agreement
shall terminate on the termination date of the Dealer Manager Agreement, except
for the provisions of Sections 9, 10, 11, 12, 13 and this Section 15.

(c)
Communications. Any communications from Selected Broker-Dealer should be in
writing addressed to the Dealer Manager at:

Terra Capital Markets, LLC
805 Third Avenue, 8th Floor
New York, New York 10022
Facsimile No.: (201) 327-3467
Attention: Stephen H. Hamrick
with a copy to:
Kunzman & Bollinger, Inc.
5100 N. Brookline Avenue, Suite 600
Oklahoma City, Oklahoma 73112


12

--------------------------------------------------------------------------------




Facsimile No: (405) 942-3501
Attention: Wallace W. Kunzman, Jr.
Any notice from the Dealer Manager to Selected Broker-Dealer shall be deemed to
have been duly given if mailed, communicated by electronic delivery or facsimile
or delivered by overnight courier to Selected Broker-Dealer at Selected
Broker-Dealer’s address shown below.
(d)
No Partnership. Nothing herein contained shall constitute the Dealer Manager,
Selected Broker-Dealer, the other Selected Broker-Dealers or any of them as an
association, partnership, limited liability company, unincorporated business or
other separate entity.

(e)
Notice of Registration Statement Effectiveness. If this Agreement is executed
before the initial Effective Date, then the Dealer Manager will notify Selected
Broker-Dealer in writing when the initial Effective Date has occurred. Selected
Broker-Dealer agrees that Selected Broker-Dealer will not make any offers to
sell the Shares or solicit purchasers for the Shares until Selected
Broker-Dealer has received such written notice of the initial Effective Date
from the Dealer Manager or the Company. This Agreement shall be effective for
all sales by Selected Broker-Dealer on and after the initial Effective Date.

(f)
Transfer Agent. The Company may authorize its transfer agent to provide
information to the Dealer Manager and Selected Broker-Dealer regarding record
holder information about the clients of Selected Broker-Dealer who have invested
with the Company on an on-going basis for so long as Selected Broker-Dealer has
a relationship with such client. Selected Broker-Dealer shall not disclose any
password for a restricted website or portion of a website provided to Selected
Broker-Dealer in connection with the Offering and shall not disclose to any
person, other than an officer, director, employee or agent of Selected
Broker-Dealer, any material downloaded from such restricted website or portion
of a restricted website.

(g)
Assignment. Selected Broker-Dealer shall have no right to assign this Agreement
or any of its rights hereunder or to delegate any of its obligations. Any
purported assignment or delegation by Selected Broker-Dealer shall be null and
void. The Dealer Manager shall have the right to assign any or all of its rights
and obligations under this Agreement by written notice, and Selected
Broker-Dealer shall be deemed to have consented to such assignment by execution
hereof. Dealer Manager shall provide written notice of any such assignment to
Selected Broker-Dealer.

(h)
Counterparts. This Agreement may be executed (including by facsimile
transmission) with counterpart signature pages or in counterpart copies, each of
which shall be deemed an original but all of which together shall constitute one
and the same instrument comprising this Agreement.

(i)
Invalidity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the other provisions hereof, and this Agreement shall
be construed in all respects as if such invalid or unenforceable provision were
omitted.

(j)
Strict Performance. The failure of any party to insist upon or enforce strict
performance by any other party of any provision of this Agreement or to exercise
any right under this Agreement shall not be construed as a waiver or
relinquishment to any extent of such party’s right to assert or rely upon any
such provision or right in that or any other instance; rather, such provision or
right shall be and remain in full force and effect.

(k)
Customer Complaints. Selected Broker-Dealer hereby agrees to provide to the
Dealer Manager promptly upon receipt by Selected Broker-Dealer copies of any
written or otherwise documented customer complaints received by Selected
Broker-Dealer relating in any way to the Offering (including, but not limited
to, the manner in which the Shares are offered by Selected Broker-Dealer), the
Shares or the Company.



13

--------------------------------------------------------------------------------




(l)
Amendments. This Agreement may be amended at any time by the Dealer Manager by
written notice to Selected Broker-Dealer, and any such amendment shall be deemed
accepted by Selected Broker-Dealer upon placing an order for sale of Shares
after it has received such notice.

If the foregoing is in accordance with Selected Broker-Dealer’s understanding
and agreement, please sign and return the attached duplicate of this Agreement.
Selected Broker-Dealer’s indicated acceptance thereof shall constitute a binding
agreement between Selected Broker-Dealer and the Dealer Manager.
DEALER MANAGER:
TERRA CAPITAL MARKETS, LLC
By:
 
 
Name:
Stephen H. Hamrick
 
Title:
President



14

--------------------------------------------------------------------------------




The undersigned dealer confirms its agreement to act as a Selected Broker-Dealer
pursuant to all the terms and conditions of the above Selected Broker-Dealer
Agreement and the attached Dealer Manager Agreement. The undersigned dealer
hereby represents that it will comply with the applicable requirements of the
Securities Act and the Exchange Act and the published rules and regulations of
the Commission thereunder, and applicable blue sky or other state securities
laws. The undersigned dealer represents and warrants that the undersigned dealer
is duly registered as a broker-dealer under the provisions of the Exchange Act
and the Exchange Act Rules and Regulations or is exempt from such registration.
The undersigned dealer confirms that it and each salesperson acting on its
behalf are members in good standing of FINRA and duly licensed by each
regulatory authority in each jurisdiction in which the undersigned dealer or
such salesperson will offer and sell Shares, or are exempt from registration
with such authorities. The undersigned dealer hereby represents that it will
comply with the rules of FINRA and all rules and regulations promulgated by
FINRA.
Dated: ____________, 2016
 
Name of Selected Broker-Dealer
Federal Identification Number
By:
 
 
Name:
 
 
 
Authorized Signatory

Kindly have checks representing commissions forwarded as follows (if different
than above):
(Please type or print)
Name of Firm:
 
Address:
 
 
Street
 
City
 
State and Zip Code
 
(Area Code) Telephone No.
Attention:
 







15

--------------------------------------------------------------------------------






SCHEDULE I
TO
SELECTED BROKER-DEALER AGREEMENT WITH
TERRA CAPITAL MARKETS, LLC
Selected Broker-Dealer represents and warrants that it is currently licensed as
a broker-dealer in the following jurisdictions:
o    Alabama         o    Nebraska
o    Alaska         o    Nevada
o    Arizona         o    New Hampshire
o    Arkansas         o    New Jersey
o    California         o    New Mexico
o    Colorado         o    New York
o    Connecticut         o    North Carolina
o    Delaware         o    North Dakota
o    District of Columbia         o    Ohio
o    Florida         o    Oklahoma
o    Georgia         o    Oregon
o    Hawaii         o    Pennsylvania
o    Idaho         o    Puerto Rico
o    Illinois         o    Rhode Island
o    Indiana         o    South Carolina
o    Iowa         o    South Dakota
o    Kansas         o    Tennessee
o    Kentucky         o    Texas
o    Louisiana         o    Utah
o    Maine         o    Vermont
o    Maryland         o    Virgin Islands
o    Massachusetts         o    Virginia
o    Michigan         o    Washington
o    Minnesota         o    West Virginia
o    Mississippi         o    Wisconsin
o    Missouri         o    Wyoming
o    Montana


1